 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 29 
350 
First Legal Support Services, LLC 
and Warehouse 
Union Local 6, International Longshore and 
Warehousemen™s Union, AFLŒCIO. 
Case 20Œ
CAŒ29922Œ1
 June 30, 2004 
DECISION AND ORDER 
BY MEMBERS 
LIEBMAN
, SCHAUMBER, AND 
MEISBURG
 On June 12, 2002, Administrative Law Judge James 
M. Kennedy issued the attached decision.  The General 
Counsel filed exceptions and a supporting brief pertain-

ing to the judge™s recommended remedy and Order.  The 
Charging Party filed similar cross-exceptions and a sup-
porting brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions, cross-exceptions, and briefs 
and has decided to affirm the judge™s rulings, findings,
1 and conclusions, and to adopt his recommended Order. 
This matter arose from an organizing drive by the 
Charging Party, Warehouse Union Local 6, conducted 

among the Respondent™s bicycle and driver couriers 
working in the Respondent™s San Francisco operation in 
November 2000.
2  As of November 24, the Respondent 
employed 20 bicycle and driver couriers assigned to its 
San Francisco office.
3  As found by the judge, the Re-
spondent responded to the Union™s campaign by commit-

ting numerous violations of Section 8(a)(1) and (3) of the 
Act.  To remedy these violations, the judge recom-
mended an Order with standard cease-and-desist lan-

guage, reinstate/instate provisions and make-whole 
remedies for certain employ
ees unlawfully mistreated, 
and the cancellation of th
e Respondent™s unlawful con-
version of its field employees to independent contractor 
status.  The Respondent did 
not except to any of the 
judge™s findings of violations or his recommended rem-
edy for these violations. 
                                                          
 1 The General Counsel and the Charging Party have excepted to 
some of the judge™s credibility findi
ngs pertaining to the judge™s rec-
ommended remedy and Order.  The Board™s established policy is not to 
overrule an administrative law judge™s
 credibility resolutions unless the 
clear preponderance of all the relevant
 evidence convinces us that they 
are incorrect.  Standard Dry Wall Products
, 91 NLRB 544 (1950), 
enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the 
record and find no basis for reversing the findings. 
In the absence of exceptions, we adopt all the judge™s unfair labor 
practice findings and conclusions. 
2 All dates are in 2000 unless other indicated. 
3 For the reasons stated by the judge, we agree with the inclusion of 
Dennis Kittelson in the bargaining un
it of bicycle and driver couriers 
found appropriate by the judge.  
The judge concluded that a remedial bargaining order 
was inappropriate under 
NLRB v. Gissel Packing Co
.4 because a majority of th
e Respondent™s bicycle and 
driver couriers had not exec
uted authorization cards des-
ignating the Union as their 
collective-bargaining repre-
sentative.  The judge found 10 of the 20 unit employees 
had signed authorization cards prior to the commence-

ment of the Respondent™s unfair labor practices on No-
vember 24.
5  In this connection, the judge specifically 
rejected an eleventh card, an undated authorization card 

purportedly signed by employee Casey Cook before No-
vember 24.  The judge found that the Cook card had ﬁtoo 
many infirmities to be regarded as trustworthyﬂ for pur-
poses of establishing the Union™s majority status.  In 
light of his conclusion that the Union failed to establish 

majority status on November 
24, the judge also declined 
to award a nonmajority bargaining order.  The judge re-
lied on prevailing Board precedent reflected by 
Gourmet 
Foods
, 270 NLRB 578 (1984).  The General Counsel, 
joined by the Union, excepts to the judge™s refusal to 
recommend a remedial bargaining order of any kind.  

They also except to the judg
e™s findings pertaining to the 
Cook card.  We agree with th
e judge and find no merit in 
these exceptions.
6                                                           
 4 395 U.S. 575 (1969). 
5 There are no exceptions to the au
thenticity of these 10 authoriza-
tion cards. 
6 The General Counsel also requests the following extraordinary ac-
cess and notice remedies.  Specifically, the General Counsel requests 
that the Board order the Respondent to: (1) have the owner, Elisha 

Gilboa, and the regional manager, Da
vid Tait, read the notice to em-
ployees; (2) allow the Union reasonable access to the Respondent™s 
bulletin boards; (3) give the Union 
notice of, and equal time and access 
to respond to, any address made 
by the Respondent regarding union 
representation; (4) afford the Uni
on access prior to the election to de-
liver a 30-minute address to employees during their working time; (5) 
mail copies of the notice to all employees during their working time; 

(5) mail copies of the notice to all employees on the payroll, going back 
to the commencement of the unfair
 labor practices; (6) publish the 
notice in the San Francisco Daily 
Journal; and (7) supply the Union 
with the names and addresses of the unit employees. 
Upon careful examination of the pa
rticular circumstances of this 
case, we find that the ex
traordinary remedies requested by the General 
Counsel are unwarranted here.  In our view, such remedies go beyond 
what is needed to fu
lly rectify the unfair labor practices committed 
against the Respondent™s employees.  Because these remedies are ﬁex-

traordinary,ﬂ it must be demonstr
ated, as a precondition for granting 
them, why traditional remedies will 
not sufficiently ameliorate the 
effect of the unfair labor practices found.  See 
Fieldcrest Cannon, Inc.
, 318 NLRB 470, 473 (1995) (ﬁsuch remedies are necessary ‚to dissipate 
fully the coercive effects of the unfair labor practices found™ﬂ).  Neither 
the General Counsel nor our dissenti
ng colleague has shown that tradi-
tional remedies are so deficient here to warrant imposing the extraordi-
nary remedies requested by the General Counsel.  In Member Meis-
burg™s view, the traditional remedies
 supplemented by the broad order 
are sufficient in this case to ensure
 that the employees will have the 
opportunity to participate in a free and fair election.  Nevertheless, 
Member Meisburg notes that the judg
e was incorrect in
 suggesting that 
 FIRST LEGAL SUPPORT SERVICES
, LLC 351
Initially, we adhere to established Board precedent on 
the issue of nonmajority bargaining orders.  Contrary to 
our dissenting colleague, we are of the view that 
Gour-
met Foods,
 supra, was correctly decided, and we would 
not overrule it.  We, therefore, do not impose a nonma-
jority bargaining order in this case.   
Thus, we must examine whet
her the judge properly re-
jected the Cook card for purp
oses of calculating whether 
the Union had attained majority status as of November 
24.  Without the Cook card, the Union does not have the 

card majority necessary for th
e issuance of a bargaining 
order.  For the reasons more fully stated in the judge™s 
decision, we find that the General Counsel failed to es-
tablish that the Cook card wa
s executed on or before No-
vember 24.  We agree with th
e judge that the uncertainty 
and confusion over the Cook card could have been 
cleared up in several ways, including having Cook, the 
card signer, verify the card a
nd testify when he signed it 
and what he did with it after he signed it. 
The judge found that the Cook card was an undated 
photocopy, and the date of execution could not be fixed 

extrinsically with any confidence.  Cook did not testify at 
the hearing.  Two different witnesses, Damon Votour and 
Charles Annen, offered two different stories regarding 

how the Cook card came into ex
istence.  However, there 
is no other witness testimony or identifying mark on the 
Cook card that connects the do
cument to either Votour or 
Annen.  Votour and Annen each testified that he gave an 
authorization card to Cook in November.  Votour testi-
fied that Cook signed an authorization card during the 

second or third week of November and then Votour 
turned the card over to the 
Union prior to November 21.  
Annen testified that he gave a card to Cook and dis-
cussed it with him on November 24.  Annen originally 
stated in his pretrial affidavit that Cook signed the card 

and then handed it to Annen on November 24.  When he 
was confronted with his affidavit, Annen testified that 
the affidavit was in error because he did not recall if 

Cook had signed or handed him the card on November 
24.  According to his trial testimony, Annen had no idea 
when the Cook card had been executed.  Finding no as-

surance from the conflicting trial testimony of Votour 
and Annen that the Cook card offered into evidence by 
the General Counsel was a card passed out by either 

Votour or Annen and executed by Cook on or before 
November 24, the judge discredited both card solicitors™ 
versions.
7  As more fully explained in his decision, the 
                                                                                            
 he was foreclosed from recommending special remedies because he 
was precluded from recommending 
a remedial bargaining order. 
7 Contrary to our dissenting colleague, any potential evidentiary 
problem with Annen™s pretrial affi
davit was cleared up during the hear-
judge simply had no collateral evidence (e.g. other wit-
ness testimony or an official Board time and date stamp 
on the photocopy) to authenticate the undated Cook card 
and establish when it had been signed.   
Accordingly, we agree with 
the judge that a remedial 
bargaining order is inappropri
ate in this case because the 
General Counsel failed to establish the Union™s majority 

status. ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, First Legal Support Services, 
LLC, San Francisco, California,
 its officers, agents, suc-
cessors, and assigns, shall take the action set forth in the 
Order. 
 MEMBER LIEBMAN, dissenting in part. 
The Respondent answered its
 employees™ exercise of 
their statutory rights with a torrent of unfair labor prac-
tices so egregious, and so clearly established, that the 
Respondent has declined to file exceptions to the judge™s 

finding that ﬁcategory one un
fair labor practicesﬂ were 
committed here.  The Supreme Court in 
NLRB v. Gissel 
Packing Co.,
 395 U.S. 575, 613 (1969), defined this 
category as involving ﬁ‚exceptional™ cases marked by 
‚outrageous™ and ‚pervasive™ unfair labor practices. . . . of 
‚such a nature that their coer
cive effects cannot be elimi-
nated by the application of traditional remedies, with the 
result that a fair and reliable election cannot be had™ﬂ 
(Citations omitted).  My colleagues nevertheless refuse 

to issue a remedial bargaining order based on the judge™s 
dubious finding that the General Counsel failed to estab-
lish the Union™s majority support.  My colleagues also 
turn a blind eye to the comp
elling need for special reme-
dies to undo the lasting effects of the Respondent™s mis-

conduct.  I respectfully dissent.
1 In my view, the Respondent™s violations demand spe-
cial remedies.  Further, the Board may and should issue a 

remedial bargaining order because the judge erroneously 
refused to count employee Casey Cook™s decisive au-
thorization card.  Even assuming, however, that the Gen-

eral Counsel failed to establish that a majority of unit 
employees supported the Union, the Board still should 
issue a bargaining order.   
I. THE BOARD MUST GRANT SPECIAL REMEDIES
 The Board may order extraordinary or special reme-
dies when the respondent™s unf
air labor practices are ﬁ‚so 
                                                                                            
 ing when the General Counsel recalled Annen as a witness to testify 
about the Cook card and to explain his 
pretrial affidavit on this subject. 
1 I join my colleagues in adopting 
the judge™s unfair labor practice 
findings and the judge™s issuance of 
a broad cease-and-desist order, for 
the reasons he states. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 352 
numerous, pervasive, and outrageous™ that such remedies 
are necessary ‚to dissipate fu
lly the coercive effects of 
the unfair labor practices found.™ﬂ  
Federated Logistics 
& Operations,
 340 NLRB 255, 256 (2003) (citations 
omitted).  If ever a case satisfied this standard, it is this 
one. 
ﬁ[N]umerous, pervasive, and outrageousﬂ does not 
even begin to describe the Respondent™s unfair labor 
practices.  The found viola
tions include the Respondent: 
forcing employees to sign in
dependent-contractor agree-
ments to strip them of thei
r employee status; repeatedly 
threatening employees with discharge if they did not sign 
the agreement; actually disc
harging two employees be-
cause they supported the Union, and conditioning their 
reinstatement on signing th
e agreement; repeatedly 
threatening to close the facil
ity if the organizing effort 
continued; promising employees additional benefits if 
they abandoned the Union; refusing to hire an applicant 

because his spouse was asso
ciated with the Union; 
threatening to discharge employees if they engaged in a 
strike; warning employees that discussing the Union was 

ﬁharassmentﬂ; denigrating the Union and union officials; 
and threatening employees that their organizing effort 
was futile because, even if th
e ﬁNLRB issues an order, 
for compliance, . . . , they bring that order to us and we 
say ‚fuck your order™ and then go to federal court for 
years.ﬂ With due respect to my colleagues, it is wishful think-
ing to conclude that the Board™s traditional remedies, 
even supplemented with a br
oad cease-and-desist order, 
are adequate to permit a fair election.  By its egregious 
misconduct, the Respondent demonstrated its intolerance 
for its employees™ Section 7 rightsŠnot to mention its 
disregard for the Board.  Apparently still not satisfied 
that the employees got the message, the Respondent 

threatened that their organizing effort was futile: even if 
the ﬁNLRB issues an order, for compliance, . . . , they 
bring that order to us and we say ‚fuck your order.™ﬂ  The 

Respondent thereby laid bare its determination to frus-
trate any attempt by its employ
ees to exercise their statu-
tory rights.  It is clear to me that the extraordinary relief 

is necessary to counter the li
ngering coercive effects of 
this misconduct. 
Certainly, the Board has issued extraordinary relief in 
recent cases of comparable em
ployer misconduct.  See, 
e.g., Federated Logistics & Operations,
 supra; 
Excel Case Ready,
 334 NLRB 4 (2001); 
Blockbuster Pavilion,
 331 NLRB 1274 (2000); 
United States Service Indus-
tries, 319 NLRB 231 (1995), enfd. 107 F.3d 923 (D.C. 
Cir. 1997).  Accordingly, I 
would grant the special reme-
dies sought by the General Counsel.
2 II. THE GENERAL COUNSEL ESTABLISHED THE UNION
™S VALID CARD MAJORITY The Board may and should issue a remedial bargaining 
order because, as I will expl
ain, the judge erroneously 
refused to count employee Casey Cook™s decisive au-

thorization card.   
The relevant facts are strai
ghtforward.  The Union ob-
tained 11 signed authorization cards, including employee 

Cook™s card, in a bargaining unit composed of 20 em-
ployees.  Copies of the signed cards were admitted in 
evidence at the hearing.  To
 authenticate the cards, the 
General Counsel in some instances called the employee-
signer, e.g., employees Jerry Webb, Chris Young, and 

Damon Votour.  In other instances, the General Counsel 
called the person who solicited the card from the signer, 
e.g., employee Young to au
thenticate Erik Freeland™s 
card and employee Votour to authenticate the cards of 
employees Chris Williamson and Agostino Trolezi.  The 
judge accepted 10 such cards, and made an affirmative 

finding that they were valid for purposes of establishing 
the Union™s majority.  The ju
dge even accepted Trolezi™s 
card, which was illegibly dated, based on Votour™s testi-

mony that he solicited the card before November 24.  No 
exceptions have been raised before the Board regarding 
the authenticity of these 10 cards, or the judge™s reliance 

solely on Votour™s testimony to authenticate several of 
them. 
Consistent with the above, the General Counsel intro-
duced employee Cook™s signed authorization card 
through direct examination of employee Votour.  Votour 
testified that he handed the card to Cook, that he ob-
served Cook sign the card, and that Cook then returned 
the card to him.  Cook did not date the card, but Votour 

testified that he obtained the card from Cook in about the 
second or third week of November and passed it along to 
the Union prior to the filing of its petition on November 

21.  The judge admitted Cook™s card into evidence over 
the Respondent™s objection. 
On cross-examination, Votour was confronted with the 
affidavit of another employee, Charles Annen, in which 
Annen stated that he provid
ed an authorization card to 
Cook and that he also obtained the signed card back from 

Cook on November 24.  Annen™s affidavit was never 
admitted into evidence, but counsel for the Respondent 
                                                          
 2 Those remedies are listed in fn. 6 of the majority opinion.  I would 
not require the Respondent to publish the notice in the San Francisco 

Daily Journal.  The General Counsel™s request that the Respondent mail 
the notice to all affected employees would make it unnecessary to pub-
lish the notice.  FIRST LEGAL SUPPORT SERVICES
, LLC 353
read the relevant portions to Votour.  This led to the fol-
lowing exchange: 
 Q. The question is very simple, Mr. Votour, 
could you explain why both you and Mr. Annen ap-
parently contend that y
ou handed to and received 
back, and observed the signature of Mr. Cook™s card 

at two different times? 
A. I can™t explain what Charles put in his affida-
vit, but as I said previous
ly, I handed Casey the card 
and watched him sign it. 
 Following Votour™s testimony, the General Counsel recalled 
Annen.  (The General Counsel had called Annen to testify 
about other issues but, according to the General Counsel™s 

brief, deliberately did not ask Annen about Cook™s card 
because the General Counsel had concluded that Annen was 
mistaken as to this portion of his affidavit.)  On recall, the 

General Counsel elicited from Annen testimony that he still 
believed he gave a card to Cook, but that he never truly re-
called seeing Cook sign the ca
rd or receiving a signed card 
from Cook.  No party called Cook to testify about his card. 
The judge refused to count Cook™s card.  The judge 
commented that, ﬁsince the critical date here is the date 

of the first unfair labor practice, November 24, I would 
not normally be much co
ncerned about the Votour-
Annen discrepancy.ﬂ  But the judge was concerned about 

the discrepancy because, as he put it, ﬁCook™s authoriza-
tion card leaves much to be desired.ﬂ  The judge ob-
served that the card was undated by Cook, and that Cook 

did not testify.  The judge 
also recounted the circum-
stances applicable to all the cardsŠthey were not origi-
nals, etc.Šbut the judge sp
ecifically stated, ﬁI do not 
find the Cook card to be the product of [fraudulent] 
abuse.ﬂ  Nevertheless, the judge discredited 
both
 Votour 
and Annen regarding Cook™s authorization card, and re-
fused to count it. 
The General Counsel and th
e Union argue that the 
judge erroneously relied on Annen™s affidavit to discredit 
Votour™s testimony as to Cook™s authorization card.  I 
agree.  With respect to the 
factual issues of whether and 
when Cook signed his card, al
l the statements in Annen™s 
affidavit were hearsay statem
ents under Rule 801 of the 
Federal Rules of Evidence
3 at the time the affidavit was 
used to impeach Votour™s te
stimony, because they were 
                                                          
 3 Fed.R.Evid. 801(c) defines hearsay as an out of court statement 
ﬁoffered in evidence to prove the truth of the matter asserted.ﬂ  Subsec. 
(d) removes certain out-of-court statements from the definition of hear-
say, including a prior statement of 
a witness where the ﬁthe declarant 
testifies at the trial . . . and the st
atement is (A) inconsistent with the 
declarant™s testimony.ﬂ  Under this rule, Annen™s affidavit (hearsay) 
may not be used to impeach Votour
, as the judge did, but only Annen 
(the declarant). 
not prior inconsistent statements by Votour.
4  As a result, 
and irrespective of whether the Federal Rules of Evi-
dence are binding on the Board, Annen™s affidavit was of 
marginal significance on the issue of Votour™s credibil-

ity.  Votour, himself, effectively made this point when, 
upon being confronted with Annen™s affidavit, he re-
sponded, ﬁI can™t explain what
 Charles put in his affida-
vit.ﬂ  The judge nevertheless treated Annen™s affidavit as 
substantive evidence that contradicted and discredited 
Votour™s testimonyŠbut only as to the matter of Cook™s 

authorization card.  In my view, this was error. 
The judge™s reliance on Annen™s affidavit is problem-
atic, moreover, because the judge failed to articulate why 
Annen™s affidavit necessarily contradicted Votour™s tes-
timony regarding the solicitation of Cook™s card.  In fact, 

it is entirely possible that both Annen and Votour solic-
ited Cook to sign an authorization card and that Cook 
actually signed two cards, a suggestion that the General 

Counsel had made at the hearing.  Alternatively, as the 
General Counsel concluded in his investigation, Annen 
could have been mistaken when he declared in his affi-

davit that he received a signe
d card from Cook.  On re-
call, Annen confirmed this possibility.  The point is that 
the judge discounted an otherwise valid authorization 

card based on a contradiction that may not have been a 
contradiction at all. 
Moreover, even if there was a contradiction, it was a 
sidelight at best.  There is no doubt Cook signed an au-
thorization card; again, the 
judge specifically ruled out 
the possibility of fraud.  The question of 
when
 Cook 
signed the card was the only potentially relevant discrep-
ancy between Votour™s testimony and Annen™s affidavit.  
But, the judge, himself, discounted the significance of 
this discrepancy (and properly so) because under 
either
 Votour™s testimony or Annen™s affidavit the card was 

signed by November 24, the cr
itical date for the Union™s 
showing of majority support. 
Last, the judge™s rejection of Votour™s testimony based 
on this minor discrepancy is wholly inconsistent with his 
acceptance of Votour™s testimony in every other respect.  
The judge did not hesitate to rely on Votour™s testimony 

about the cards of employees Williamson and Trolezi, or 
Votour™s testimony as to his own card.  The judge drew 
no adverse inferences based on the fact that neither Wil-

liamson nor Trolezi testified,
 although such an adverse 
inference is implicit in the judge™s pointed observation 
regarding Cook™s absence at the hearing.  Indeed, aside 

from its being undated, all the additional circumstances 
surrounding Cook™s card apply equally to all the other 
                                                          
 4 Although Annen testified about 
soliciting Cook™s authorization 
card, this testimony was presented 
on recall, after Annen™s affidavit 
was used during the cross-examination of Votour. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 354 
cards found by the judge to have been properly authenti-
cated.  And, although Cook
™s card was undated, the 
judge similarly relied on Trolezi™s illegibly dated card, 
authenticated solely by Votour™s credited testimony.   
While the Board
 does not apply the Federal Rules of 
Evidence in their most stringent form, this does not mean 
that the Board may, or ought to, ignore the Rules alto-

gether.  This is especially true here, where hearsay state-
ments from the affidavit have been further called into 
question by the declarant himself, and where the decla-

rant™s testimony at the hearing is completely consistent 
with that of the ﬁimpeachedﬂ 
witness, who was otherwise 
credited in all respects. 
For these reasons, I would 
reverse the judge and count 
Cook™s decisive card as es
tablishing the Union™s major-
ity.  Accordingly, I would grant the remedial bargaining 
order that the judge, himsel
f, found was so clearly war-
ranted, if a card majority had been established. 
III. A BARGAINING ORDER IS APPROPRIATE IN ANY EVENT
 Regardless of whether the General Counsel managed 
to demonstrate the Union™s card majority, I would find 

that a 
Gissel bargaining order is appropriate under the 
circumstances here.  To gran
t such an order, I would 
overrule 
Gourmet Foods,
 270 NLRB 578 (1984). 
The Respondent does not dispute the judge™s finding 
that the Respondent™s ﬁcourse of conduct qualifies as a 
category one level of misconduct.ﬂ  Nor does the Re-

spondent contest the judge™s findings that its violations 
were ﬁso serious and pervasive that ordinary remedies 
will not reach them,ﬂ and that its misconduct ﬁrendered a 

fair election impossible.ﬂ  In
 these circumstances, I fully 
concur in the judge™s conclusion that an ﬁextraordinary 
remedy such as a bargaining order is the only way to deal 
with it.ﬂ  This is no less true, in my view, even if the Un-
ion was one card short of demonstrating its majority sup-

port.  
It is true that, in 
Gourmet Foods,
 supra, the Board de-
termined that it lacked the re
medial authority to issue so-
called nonmajority bargaining orders.  However
, I would 
overrule 
Gourmet Foods
 in line with the views expressed 
by former Chairman Gould in 
Nabors Alaska Drilling, 
Inc.,
 325 NLRB 574, 574Œ577 (1998) (dissenting in part) 
(union came within a ﬁhairsbr
eadth of a showing of ma-
jority supportﬂ before being undercut by a campaign of 

severe unfair labor practices).   
In Gissel, the Supreme Court did not hold that the 
Board lacked the authority to
 issue nonmajority bargain-
ing orders.  Quite to the contrary, the Court accepted the 
notion that, ﬁin ‚exceptional™ cases marked by ‚outra-
geous™ and ‚pervasive™ unfair labor practices,ﬂ 
Gissel, supra, 395 U.S. at 613, the Board could issue a bargain-
ing order, ﬁ‚without need of inquiry into majority status 
on the basis of cards or otherwise.™ﬂ  In 
Nabors Alaska,
 supra, former Chairman Go
uld urged the Board to re-
claim its discretionary authority, asserting, ﬁthe situation 
here demands our revival of a potent remedy that the 

Board wrongly discarded 14 years ago.ﬂ  As he ex-
plained: 
 [I]n many areas the Board lacks effective remedies to 

combat unlawful behavior by employers and unions 
and therefore cannot fully serve the Act™s purposes.  In 

some instances, only Congress can redress this situa-
tion.  In the present case, however, I see no good reason 
to refrain from using a remedial tool that the Supreme 
Court and several courts of appeals have suggested or 
held is within the Board™s authority to use under cir-

cumstances such as these.  As the preceding analysis 
demonstrates, the Respondent™s unfair labor practices 
are of a nature that precludes any rational expectation 

that a fair election among the employees can possibly 
take place in the foreseeable future.  We should utilize 
our remedial authority to its fullest extent here and in 

future exceptional cases of outrageous and pervasive 
misconduct when it is reasonable to infer that an unco-
erced employee majority would otherwise have chosen 

union representation.  Not to do so would only reward 
this Respondent for its serious and extensive flouting of 
the Act, encourage others to engage in similar viola-

tions, and thus ultimately to undermine and frustrate the 
policies and purposes of the Act. 
 Nabors Alaska,
 supra at 577. These views apply with e
qual, and perhaps even 
greater, force here.  Not only has the Respondent demon-
strated its disdain for its employees™ Section 7 rights, it 
has expressly declared its intention not to comply with  

the Board™s order.  ﬁThe situation here demands our re-
vival of a potent remedy that the Board wrongly dis-
carded,ﬂ now 20 years ago. 
 Jonathan J. Seagle 
and Michael L. Smith,
 Esqs., for the General 
Counsel. Michael J. Shelley, 
of Los Angeles, California,
 and Wesley A. 
McClure, of Braintree, Massachus
etts, for the Respondent. 
William H. Carder (Leonard, 
Carder, Nathan, Zuckerman, 
Ross, Chin & Remar), 
of San Francisco, California, for the 
Charging Party.
 DECISION STATEMENT OF THE 
CASE JAMES M. KENNEDY
, Administrative Law Judge. This case 
was tried in San Francisco, Ca
lifornia, on January 8 and March 
6Œ7, 2002, upon an amended complaint (the complaint) issued 
on August 28, 2001 (further amended December 14, 2001), by 
the Regional Director for Region 20.  The complaint is based 
 FIRST LEGAL SUPPORT SERVICES
, LLC 355
upon an unfair labor practice charge originally filed by Ware-
house Union Local 6, International Longshore and Ware-
housemen™s Union, AFLŒCIO (the Union) on November 28, 
2000,1 and amended several times thereafter.  It alleges that 
Respondent, First Legal Support Services, LLC, has violated 
Section 8(a)(3) and (1) of the National Labor Relations Act (the 
Act).  Respondent denies the alle
gations.  The complaint asserts 
that Respondent™s misconduct is so
 serious and substantial that 
ordinary remedial steps are insufficient and that these unfair 
labor practices can be remedi
ed only by the imposition of a 
bargaining order in addition to 
the usual cease-and-desist and 
make-whole remedies.  
Issues 
Respondent has decided not to defend the unfair practice al-
legations of the complaint, choosing at the conclusion of the 
General Counsel™s case-in-chief 
to rest without presenting any 
evidence.  It principally assert
s that the General Counsel™s evi-
dence is insufficient to warrant the finding of any unfair labor 
practices.  It also maintains that even if some unfair labor prac-
tices have been proven, a bargai
ning order is unnecessary as, in 
its view, the General Counsel has 
failed to prove that its con-
verting employees to independen
t contractor status was unlaw-
ful.  Furthermore, citing percei
ved irregularities in the Union™s 
authorization cards, it contends 
a bargaining order is unwar-
ranted, arguing that the Union never enjoyed majority status at 
material times.   
This case concerns Respondent™s reaction to the Union™s or-
ganizing drive which began in November, covers three man-
agement meetings with employees, and scrutinizes two dis-
charges, and an alleged refusal to
 hire.  During all three of the 
meetings conducted by manageme
nt, the principal topic was the 
conversion of its bicycle messe
ngers from employee to inde-
pendent contractor status.  Th
e General Counsel and the Charg-
ing Party assert that the convers
ion was nothing but a sham.   
The complaint also recites a variety of 8(a)(1) conduct aimed 
at the employees.  These include threats to discharge, threats to 

close the business, and promises a
nd/or grants of benefits, all to 
coerce them to abandon their interest in the Union and to accept 
their conversion to indepe
ndent contractor status. 
All parties have filed briefs 
which have been carefully con-
sidered.  Based upon the entire record, including my observa-
tion of the demeanor of the witnesses, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 Respondent is a California corporation having offices in San 
Francisco, Los Angeles, Sacramento, Santa Ana, and Riverside.  
It is in the business of provi
ding courier services and court 
records research for law firms and other customers.  It admits 
that during the calendar year ending December 31, 1999, it 
provided such services valued 
in excess of $50,000 directly to 
customers located outside California.  It further admits that it is, 
or has been, an employer engaged in commerce within the 
meaning of Section 2(2), (6), and 
(7) of the Act.  Lastly, it ad-
                                                          
 1 All dates are in the year 2000 unless otherwise indicated. 
mits that the Union is a labor organization within the meaning 
of Section 2(5) of the Act.   
II. THE ALLEGED UNFAIR LABOR PRACTICES
 This complaint is directed at Respondent™s San Francisco 
operation.  It has an office loca
ted at 8th and Howard Streets.  
From that location it directs its field employees in the perform-
ance of their daily tasks.  These individuals provide legal sup-
port services to law firms in six Bay Area Counties and their 
respective county seats, San Francisco, Santa Clara (San Jose), 
San Mateo, Alameda (Oakland), 
Marin (San Rafael), and Con-
tra Costa (Martinez).
2 In the third week of November 2000, Respondent employed 
20 field employees who worked out of the San Francisco office.  
Respondent characterizes
 them as bicycle messengers, drivers, 
and court researchers.  In large part, these three classifications 
are interchangeable although some
 bicycle messengers are not 
experienced in court research.  
However, the two San Francisco 
court researchers during that t
ime were also bicycle messen-
gers.  All three of these classifi
cations worked closely with one 
another, passing and picking up deliveries to and from each 
other both in the field and at the office.  All three are subject to 
the radio directives of the dispatcher, Romana Macalinao.  The 
drivers, having a longer range than the bicycle messengers, 

made deliveries outside the city 
of San Francisco, driving to 
nearby counties to perform their 
deliveries.  These individuals 
did court research in the outlying county seats and also per-
formed some process serving.  When doing research, the two
3 court researchers took directions
 from the research department 
supervisor.4  Regional Manager David Tait
5 regards them as 
part of the office staff.  Clearly they are not office staff, as they 
perform their duties in the field. 
In addition, Respondent employs individuals in a capacity 
known as ﬁin-house.ﬂ  Persons perfo
rming this task are officed 
in a specific law firm and remain
 at that location throughout the 
day.  These individuals, essen
tially coordinators, receive as-
signments directly from the law firm™s legal secretaries, and in 
turn contact Respondent™s office 
by computer message or tele-
phone.  The bicycle messenger then
 picks up or delivers items 
to him or her.  In November 
2000, only one law 
firm was being 
served in this fashion, Lillick & Charles, a large corporate prac-
tice located in the Embarcadero district.  The in-house at Lillick 
& Charles at that time was Dennis Kittelson, who was filling in 
for the regular in-house, Meredith Crawford.  Crawford had 
been temporarily assigned to administrative duties at the 8th 
                                                          
 2 The seventh Bay Area County, Solano (Fairfield), was not men-
tioned, perhaps being served by 
Respondent™s Sacramento office.  
Solano County™s largest city, Vallejo
, sits on the northeast end of San 
Francisco Bay, just a freeway comm
ute to Oakland/San Francisco, but 
Fairfield is much closer to Sacramento. 
3 Usually two in San Francisco, according to Tait, but the record 
shows that there were three, Sam Roberts, Charles Annen, and Damon 
Votour who performed the task in Sa
n Francisco.  All rode bicycles. 
4 The court research supervisor job during this time seems to have 
been unfilled although Irene Livai, ma
y have been performing its tasks.  
At one point, Horacio Dimanlig also performed that duty. 
5 Tait™s region is every office in California except Los Angeles.  
Therefore, he has oversight, in northern California of San Francisco and 
Sacramento, and in southern California of Riverside and Santa Ana. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 356 
and Howard headquarters.  She 
did not return to Lillick & 
Charles until early 2001. 
In late November 2000, the office manager for San Francisco was Brian Malouf.
6  He was later succeeded in mid-2001 by 
Andy Lazalde. Lazalde, originally hired as the process server 
manager, says that in Novemb
er 2000 he was the assistant of-
fice manager. 
The San Francisco Bike Messengers Association (SFBMA) 
is a loose organization of bicy
cle messengers.  
Apparently one 
can be a member simply by being a bicycle messenger; some 
pay dues, many do not.  One of
 Respondent™s bicycle messen-
gers, Damon Votour, was or had been, the president of that 
association.  A few years earlier, the Union, which had an of-
fice on 9th Street, not far from Respondent™s office, had pro-
vided the SFBMA with office space and a telephone, for the 
apparent purpose of utilizing that group as an organizing step-
pingstone.  By mid-November the Union had succeeded in 
obtaining sufficient authorization 
cards to support a petition for 
a representation election at on
e of Respondent™s competitors, 
Express Network, and it filed its 
first petition with the Regional 
Office on November 16. 
Tait had previously been Express Network™s regional man-
ager covering San Francisco and 
other locations.  Although Tait 
denied it, it is clear that he was aware of the organizing at that 
company because of the small number of employers in the in-
dustry and his close connection to 
Express Network.  Indeed, at 
the November 25 meeting, he is 
quoted as admitting that one of 
the reasons Respondent decided 
to convert its messengers to 
independent contractors was becaus
e it was afraid of the orga-
nizing drives involving both itself and Express Network. 
During the first part of November, union official Fred Pecker 
gave a number of union authorization cards to Votour.  Votour 
passed several out and on Novemb
er 10, bike messenger Chris 
Young obtained the signature of Fred Harris, also a biker.  
Young signed his own card on November 15 and biker Jeff 
Webb signed on November 16.   
Almost immediately after the Express Network petition was 
filed, Respondent™s employees 
began hearing from the office 
that it was going to convert them 
into independent contractors.  
Already spurred by self-interes
t, other employees responded to 
that rumor by signing more authorization cards.  Eventually, 
Young returned a number of cards to Votour and he in turn 
gave them to union organizer Jerry Martin.   
Martin filed an election petition with the Regional Office on 
November 21 (Case 20ŒRCŒ17636), seeking a unit of Respon-
dent™s bike messengers and driv
ers.  He did not, however, sup-
port the petition with the original cards, using photocopies in-
stead.  Counsel for the General C
ounsel have stated that during 
the time in question the Regional Office was accepting photo-
copies in lieu of originals.  They now report that the originals 
from which the photocopies were 
made can no longer be found.  
The copies in evidence are Martin™s file copies which he had 
made sometime earlier, perhaps at the same time he made the 
photocopies to support the petiti
on.  Curiously, the photocopies 
                                                          
 6 At some point, not shown in the record, Malouf became the assis-
tant regional manager.  In that cap
acity he executed an affidavit which 
is in evidence. used to support the petition were not offered in evidence either, 
although if handled properly th
ey would have been date-
stamped, assuming that the 
Regional Office was following 
standard procedure.   
One of the cards, that of Casey Cook, is undated and another, 
that of Agostino Trolezi has a marked-over month.  In addition, 
there is conflicting evidence re
garding who solicited the Cook 
card and when.  Votour says he solicited it on November 21; 
Annen™s affidavit says he solic
ited it on November 24, giving 
some credible detail about the 
circumstances.  Annen testified 
that he had uncertainties about the accuracy of what he reported 
in his affidavit, but acknowledges 
that he did not register them 
with the Board agent.  He now says he believes the affidavit to 
be mistaken.  Cook was not cal
led and we do not have the 
benefit of his recollection. 
Martin testified that he believe
d he had given the original au-
thorization cards to the Board agent, but was not entirely cer-
tain.  Two messengers, Charles 
Annen and Sam Roberts testi-fied that when the Board agent interviewed them in April 2001, 
he showed them the originals of their cards and asked about the 
circumstances of their signing. As
 a result, counsel for the Gen-
eral Counsel have stated for the record that the Board agent has 
no recollection about the original
 cards nor were they found in 
the Regional Office safe.  The intensity and the length of the 
search has not been otherwise described for the record. 
Nonetheless, because a witness authenticated each of the 
eleven photocopied cards and assert
ed that they were accurate 
copies of the original, I received them in evidence, being obli-
gated to do so by Fed.R.Evid. 1003. 
 This is not to say that I do 
not have any reservations about 
the weight to be given them.  
This issue will be discussed in more detail, infra. 
A. Votour and Washington are Discharged and Rehired 
Damon Votour testified that on November 24 (a Friday) that 
he had a conversation with Andy
 Lazalde, the assistant office 
manager in the office.  According to Votour, Lazalde presented 
him with a choice, either sign an
 independent contractor agree-
ment, or be fired.  He testified: ﬁHe said that he was told that if 
we didn™t switch, sign the papers to become an independent 
contractor, that my services were no longer needed, and I said, 
‚[D]oes that mean I™m fired?™ and he said, ‚[Y]es.™ﬂ 
Votour then testified that on 
November 26, about 10 a.m., he 
had another conversation with 
Lazalde.  Since November 26 
was a Sunday, I believe Votour to
 be mistaken about the date, 
as the conversation no doubt occurred on Monday.  Neverthe-
less, the two conversations straddled the November 25 meeting 
described below.  According to Votour, the following occurred 
during his second convers
ation with Lazalde: 
 WITNESS VOTOUR
: [Lazalde] told me that he would 
hire me back, but it would have to be under pretense that I 
was an independent contractor
, and that I would have to 
sign the papers, and that he neve
r really wanted to fire me 
to begin with. 
Q. And did you then sign the independent contractor 
papers? 
A. Yes, I did.  But as I put at the top of it, ﬁsigned un-
der duress and protest.ﬂ 
  FIRST LEGAL SUPPORT SERVICES
, LLC 357
Votour then returned to work and has continued to work as a 
bike messenger since that time.  
Lazalde did not deny Votour™s 
description of what occurred. 
Kai Washington was another bicycle messenger.
  He signed 
an authorization card on November 17.  He recalls receiving a 
radio page or message advising
 him of a meeting concerning 
the National Independent Contractors Association (NICA) and 
the independent contractor issu
e.  He attended the November 
25 meeting and says that shortly thereafter
7 he had a conversa-
tion with Lazalde in which he told Lazalde he was not going to 
sign the NICA agreement because he understood from organ-
izer Jerry Martin that the entire concept of converting employ-
ees to independent contractors was illegal.  He testified:  
ﬁ[Lazalde] basically told me that he would have to terminate 
my employment, and he asked for my radio, and I handed it to 
him and I left.ﬂ   
A few days later Washington, accompanied by Martin, 
someone he called ﬁPunk Rock
 Jim,ﬂ and possibly Chris 
Young, returned to the office for his paycheck.  Martin was 
barred from coming into the office. 
More than a week later, after discussing the situation with 
Martin, Washington called the office to see if he could get his 
job back.  Lazalde agreed that he could return if he signed the 
NICA agreement.  Washington to
ld Lazalde he would, but ex-
plained that he could not return to work right away, as he had 
suffered some burns while work
ing on his car™s radiator.  
Lazalde told him that was okay and he could return when he 
was ready.  When the burns had 
healed sufficiently, about De-
cember 11, he returned to the office with a doctor™s slip and 
attempted to sign the NICA contr
act under protest.  Dispatcher 
Romana Macalinao told him that was not acceptable.  As a 
result he signed it without any written reservation.  He worked 
for about 3 days, until December 
14, when Macalinao told him 
he was being discharged becau
se of his attendance record. 
The attendance issue had come up much earlier.  Washington 
lived in Oakland and commuted from that city to San Francisco 

via the rapid transit system, BART.  BART prohibited passen-
gers from bringing bicycles aboa
rd during commute hours.  As 
a result, Respondent had earlier reached an accommodation 
with him.  Washington tried to explain this to Lazalde, but 
Lazalde would not change the decision.  Washington pursued 
the matter a little further and Lazalde told him, ﬁ[T]he mainŠ
the real reason was because Dave Tait specifically wantedŠ
wanted to get rid of somebody, they were looking to get rid of 
somebody, and that it was because I didn™t sign the NICA con-
tract in time.  And he said that he tried to actually salvage my 
job for a while, and Dave Tait actually told him to terminate my 
employment weeks before that . 
. . .ﬂ  This testimony stands 
unrebutted. Washington has not worked for 
Respondent since that time. 
B. The Meetings of November 25 and 29 
According to bike messenger 
Jeff Webb, about 1-1/2 weeks 
after he signed his authorization card on November 16, he, like 
                                                          
 7 Washington testified that his 
conversation with Lazalde occurred 
the day after the NICA meeting.  Since that was on Saturday, Novem-

ber 25, I believe him to be mistaken
.  More likely, this conversation 
occurred on Monday, November 27. 
Washington, received a pager 
message advising him of a com-
pany called employee meeting 
to discuss the independent con-
tractor issue.  The meeting was actually held on Saturday, No-
vember 25.  Thus, the pager message which he received proba-
bly occurred within a day or so after the Union™s election peti-
tion was filed on November 21. 
Webb surreptitiously tape-recorded
 most of the meeting, al-
though the meeting continued after the tape ran out.  Webb 
authenticated both the tape and a typescript of the tape.  I have 
reviewed the typescript, comparing it with the audio, and have 
determined it to be reasonably accurate.  Both are in evidence; 
see General Counsel™s Exhibits 5 and 6. 
Tait announced that Respondent
 had decided that its em-
ployees would join the Nati
onal Independent Contractor 
Agency (sic).  He said that 
Respondent™s owner had determined 
that his only alternative was to go with NICA, which could 
supply substitute insurance wh
ich would allow Respondent to 
remain in business.  He painted a picture describing the dire 
consequences an accident might have, not only on the messen-
gers, but on the Company as a w
hole if a large judgment were 
entered against it.  He conclude
d by saying, ﬁI find myself be-
ing here for another 20 years, this is where I™m gonna our raise 
my children, pay my mortgage.  I want to ensure that I™m going 
to have a job next year, 5 years, and 10 years down the road.  
The only way I can do it, the way 
I see it, is to convert to 
NICA.  I don™t have a choice.  
That is the way the ownership 
have decided to handl
e their insurance.ﬂ 
The typescript also shows that Tait told the employees that 
Respondent™s owner, Elisha Gil
boa, had determined that he 
could no longer afford to pay for workers™ compensation insur-
ance.  He asserted that workers™ compensation insurance was so 
costly that it didn™t leave Respondent with a sufficient profit to 
remain in the industry. 
He then introduced a NICA representative, who on this re-
cord was only named ﬁBob.ﬂ  The NICA representative sought 
to explain what the conversion to
 independent contractor status 
would mean to each of them 
and explained the benefits of 
NICA membership.  He embarked
 upon an explanation of what 
NICA was, how it operated, and wh
at benefits it offered to its 
members.  He explained that for a weekly fee of $19.75, NICA 
offered its independent contract
ors occupational/accident insur-
ance coverage.
8  It also would serve as a payroll agency, di-
rectly paying the messengers biweekly based upon Respon-
dent™s contributions to NICA™s
 payroll system.  Membership 
also allowed for assistance with each member™s State and Fed-
eral tax returns, allowing for a withholding to make the quar-
terly payments to the tax agencies.  It also offered assistance in 
preparing the annual tax returns. 
Toward the end of the meeting, biker/court researcher Chris 
Young asked Tait if the employees were being required to con-
vert to independent contractors because the Company was 
afraid of the union drive.  He 
also asked Tait if the conversion 
was due to the Company™s fear of the organizing drive at the 
                                                          
 8 Tait announced that Respondent would offset the weekly fee by a 
$100 increase in monthly remuneration for all of the bike messengers.  
The drivers were to be handled so
mewhat differently, because the pro-
gram was said to be slightly different for them. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 358 
competitor, Express Network.  Young testified that Tait an-
swered, ﬁ[Y]es,ﬂ to both questions.  Webb, Votour, and Roberts 
all corroborate him.  By that 
time Webb™s tape had run out.  
Tait never denied the accuracy of their testimony. 
A second meeting was conducted on Thursday, November 
29.  Webb surreptitiously tape recorded it as well.  The meeting 
was conducted by Elisha Gilboa and he introduced Tom 
McGrath as the owner of NICA. 
 Gilboa amplified what Tait 
had said before.  He repeated that insurance was the primary 
reason for the conversion.  He also tried to persuade the couri-
ers that conversion was to thei
r advantage, claiming that in 
many cities he had couriers who worked for more than one 
company, implying that the same flexibility would be available 
and beneficial to the San Francisco staff.  There was a short 
debate regarding whether that 
would be allowed, or whether 
what Gilboa was saying was inconsistent with what Tait had 
said earlier.  It soon became clear that Respondent wanted the 
messengers to be available to Respondent to the exclusion of 
outside work; it would continue
 to pay them showup time to 
force them to be on hand when 
Respondent needed them.  Ac-
cording to Gilboa, no one would 
lose any pay in this change-
over.   
At one point, an employee be
gan a discussion concerning 
whether they could sign the independent contractor agreement 
with language of reservation, su
ch as ﬁunder duressﬂ or ﬁunder 
protest.ﬂ  The employee explained that they had been given no 
time to make the decision.  Gilboa
 replied that he did not want 
them to sign under duress, going 
on to say, ﬁNo, what I would 
really like . . . my colleagues is [sic] to explain to [you] and 
hopefully be able to convince you.  If I don™t accomplish that, 
then you can make a decision or you can tell me, ‚You know it 
did not convince me, I don™t buy what you™re selling me.  I 
don™t care [for] what you want.  But I will sign it anyway™ or 
you can tell me, ‚No, I don™t want
 to sign.™  And then you will 
go and work for a different company . . . then it™s okay.ﬂ  An 
employee responded: ﬁSo, we™ll ge
t fired if we don™t sign it, is 
[that] what you™re saying?ﬂ
  Gilboa replied: ﬁYes.ﬂ 
Another employee
9 then interjected, ﬁSo we™ll get fired if we 
don™t sign it, well, I already got fired once this week.  Again, 
one week later here I am again.  That™s a shame.ﬂ  Gilboa then 
went on to say, ﬁIt™s on the same issue.  We need for our peace 
of mind.  I need to make sure that I can provide insurances.  
Right is right.  If something going to happen to you, and you™re 
not part of NICA in a legally [s
ic] the way.  Unfortunately, we 
don™t have insurance to cover you.  It™s a matter of life or death 
for [the San Francisco] office.ﬂ 
C. Christopher Atkinson 
Christopher Atkinson was a bi
cycle messenger and process 
server who had worked for Respondent during 1999 and early 
2000.  While with Respondent he
 had performed process serv-
ing, court filings, and performed court research.  In January 
2001, in the course of his subseq
uent employment with another 
firm, he had run into Meredith 
Crawford as she served as the 
in-house at Lillick & 
Charles.  They had previously worked 
                                                          
 9 It seems likely that this employee was Votour, as his dis-
charge/rehire followed the pattern described here. 
together both at another firm
 and for Respondent.  She had 
been his boss at the other firm and was very familiar with his 
capabilities.  She told him that she thought he would be the 
perfect person to replace her at Lillick & Charles, as she ex-
pected to be transferred to anot
her law firm.  They had several 
telephone conversations
 about this subject and on January 26, 
2001, he telephoned her in a con
tinuation of that discussion.  
During the call Crawford told Atkinson that the Company 
wanted him and asked how much money he would be willing to 
take.  They haggled.  He joking
ly said that he wanted $30 an 
hour, to which she responded that she didn™t know about that 
much, but half that would be fair, $15 an hour.  Eventually, 
they settled on a salary of $2300 per month plus a percentage of 
the gross of the Lillick business.   
She told him that he would need to dress well and train for a 
week on the computers at the office and another week at Lil-
lick.  She told him he was to report to the office at 9 a.m., 
Monday, January 29, 2001.  He agreed.  
On that Monday, he reported about 15 minutes early.  He 
spoke first to Romana Macalinao 
who told him to wait.  About 
an hour later, David Tait came out and asked him to wait some 
more.  Eventually, Tait told him that they were extremely busy 
and he did not have anybody to help train him.  Tait asked him 
to come back tomorrow or the next day, saying, ﬁWe want to 
get you started the next day or 
two, but we can™
tŠwe just don™t 
have enough extra people to get you on a computer right now.ﬂ 
That same morning, January 29, 2001, an article had ap-
peared in the San Francisco Daily Journal
, concerning the or-
ganizing drive at Express Networ
k.  It suggested that union 
organizing may have caused Expr
ess Network to have gone out 
of business a week earlier.  In addition, the article included a 
photograph of Maria Atkinson, Chri
stopher™s wife.  Also a bike 
messenger, she is shown posing on her bicycle.  The cutline 
under the photograph says that she had been spat upon by the 
Express Network dispatcher.  The story recites employee 
claims of harassment because of
 their union organizing efforts 
and further observes that Maria 
Atkinson had reported the spit-ting incident to the NLRB. 
Respondent did not call Atkinson back to complete the hiring 
process.  Atkinson heard nothing further until he called Craw-
ford about 3 days later.  He 
testified that Crawford ﬁsounded 
like she was very angry, and she said that they did not want to 
hire me because of ourŠthey thought that I was involved with 
the Union.  They saw my wife™s picture in the Journal, and they 
didn™t want to get involved with anybody that had union ties.ﬂ  
Atkinson responded that he didn™t
 have any union ties and that 
his wife had just happened 
to get her picture taken.
10  He as-
serted that the article didn™t have
 anything to do with him at all.  
His appeal was to no avail.  He realized then that he had been 
dismissed on the very day that he had appeared for work. 
Tait denied any knowledge of union organizing elsewhere in 
the industry in San Francisco.  He also denied any knowledge 
of stories on that subject printed in any local newspapers.  His 
denial is rejected as entirely 
improbable.  Furthermore, he was 
                                                          
 10 Christopher and Maria Atkinson had been married about a year at 
the time the article was published.  It is reasonable to infer that Re-
spondent, through Crawford, was aware of the marriage. 
 FIRST LEGAL SUPPORT SERVICES
, LLC 359
most unimpressive on the witness stand with regard to this 
matter.  His presentation was cli
pped and defensive.  I find that 
he not only was aware of the or
ganizing at Express Network, I 
also find he had seen the Daily 
Journal article on the morning it 
was published.  That newspaper is
 a mainstay for the legal pro-
fession in the Bay Area.  Indeed, I further find it was that article 
which caused Tait to stop dealing 
with Chris Atkinson that day. 
D. The Meeting of April 19, 2001 
Both Tait and the members of the union organizing commit-
tee had their own reasons for wanting a meeting in mid-April 
2001.  Tait had heard that some
 employees were unhappy with 
the NICA situation and were considering a strike.  The organiz-
ing committee was concerned about the recent discharge of 
bike messenger Sandro Ma
scarenhas.  As a result, about 5:30 
p.m. on Thursday, April 19, 2000,
 Tait conducted a staff meet-
ing.  There was some misunderstanding concerning the purpose 
of the meeting and who the attendees were supposed to be.  
Members of the union organizing committee were present, 
thinking they were going to be discussing the Mascarenhas 
discharge and they were initia
lly concerned that nonmembers 
of their committee were also present.   
Most of the meeting was surreptitiously recorded by court 
researcher Charles Annen on a voice-activated microcassette 

recorder.  Both the cassette and a typescript are in evidence as 
General Counsel™s Exhibits 13 a
nd 14.  Shortly after the meet-
ing, Annen gave the cassette and the recorder to union organ-
izer Jerry Martin.  Shortly afterwards, Martin began listening to 
it while sitting in his personal vehi
cle.  He was interrupted by a 
cellular telephone call.  Unfamiliar with the operation of the 
device, he mistakenly set it to ﬁrecord,ﬂ instead of turning it off.  
As a result, a portion of the meeting was recorded over by the 
cellular conversation.  That portion also appears in the type-
script.  It is readily separable from the meeting itself. 
As can be seen from the typescript, beginning on the bottom 
of page 2, Tait has some issues with the employees.  He says he 
didn™t want to call 
the meeting, but had heard through the 
grapevine that he had a disgruntled labor force.  He said that 
made him ﬁnervous.ﬂ  He obser
ved that he knew people were 
still having issues with the NICA
 independent contractor situa-
tion, but said there was nothing 
he could do about it.  He did 
not want the ﬁmeeting to go down that road,ﬂ observing that the 
matter was in litigation.  He said, ﬁ[I]t™s in the courts, nothing 
you say to me or I say to you, is going to change anything 
‚cause my owner is going to sta
nd hard where he is regardless.  
This whole company can shut down tomorrow and he is not 
going to change his fuckin™ mind.™ﬂ
  He asserted that further 
discussion of the topic w
ould be a waste of time. 
He then said he believed so
me other issue was bothering 
them.  ﬁWhat bothered me, from a management point of view, 
was that my labor force was goi
ng to strike without calling me 
up and saying, ‚Hey, Dave, we got
 an issue, do you feel like 
listening to us or should we just tell you to fuck off and strike.™ 
. . .  You give me that phone ca
ll, I™m going to respond.  I™m 
going to sit down and I™m gonna give you that time . . . .  But 
I™ll tell you that I got upset e
nough to the point, if my labor 
force ever wants to strike withou
t trying to settle the differences 
with me first and giving me th
at respect, you might as well 
consider it your last day of em
ployment.  I™m not going to put 
up with that shit. . . .  I wouldn™t treat you that way and I don™t 
expect you to treat me that way.ﬂ 
He continued in a similar fashion: 
 Now [if] we have a meeting about something that is your con-

cern and we can™t settle it and you feel adamant and you feel 
strong and you still decide to stri
ke, there may be a soft part in 
my heart, if I see any validity 
toward your concerns.  But if I 
feel that you™re just creating problems and you™re a burden to 
me, the inevitable is going to happen.  We are not a union or-
ganized company.  We are not.  I know some of you want, or 
all of the want it to be, but the bottom line, we are not.  The 

word strike amazes me because you can™t strike if you aren™t 
the union.  [Interrupted by an employee who disagrees.]  
Well, you can if you want but I mean . . . .  Yeah, I mean you 
can call it a strike.  I mean you can call it anything you want.  
But the bottom line is I will terminate anybody and everybody 
who strikes.  I™m 100 percent prepared to do so.  I™ve got three 
companies in the city, willing to back me up.  Do my work, 
yes, bicycle messengers included, already set up.  I got five 
drivers coming in to
morrow from one end.  Five drivers com-
ing from another end.  I coul
d fly up a truckload of messen-
gers . . . .  You guys are not going to disrupt my business.  It™s 
not going to happen.  I™m raising a family, I™m paying a mort-
gage, I got car payment[s].  So do ten or twelve other people 
in this office.  I™m not going to allow somebody to fuck that 
up, without giving me the opportunity to resolve the issues 
verbally in the meeting first.  So I was upset, I have aired it to 
you guys, you understand why I got upset?  The floor is 
yours, why the hell are we striking?   
 At this point there was some commentary from the floor that 
related to the discharge of Ma
scarenhas and whether it was 
appropriate to have noncommittee members present.  Eventu-
ally, the conversation turned to 
Tait™s claim that he had never 
heard of the union organizing committee until the day before 
when he had been asked to go down to the union hall.  When an 
employee asked what was wrong 
with that, Tait replied, 
ﬁWhat™s wrong with that?  I™ll tell you the same thing that™s 
wrong with you asking my employees or labor force or man-
agement to leave this room.  This
 is my company.  I run it.  
There is no Union.  I am the last say in this office.ﬂ  An em-
ployee then asked if they were being paid for their time at the 
meeting, cajoling Tait to ﬁmeet us halfway.ﬂ  Tait replied, 
ﬁ[M]eeting you halfway is giving you the opportunity to sal-
vage your job right now in this meeting.  Because you can walk 
out this door.  You guys can all unite together and strike.  To-
morrow, next day, next week, 
next month, bottom line, what 
you created, a jobless day.  That is what you create.  Every 
single one of you.ﬂ  An employee asked if Tait had just threat-
ened to fire them and he responde
d, ﬁAbsolutely, absolutely.ﬂ   
Tait then tried to turn the matter in a different direction ask-
ing an employee (presumably Char
les Annen) if he had threat-
ened to strike.  The employee 
responds that he had not and 
another employee asserts that he didn™t even recollect anybody 
ever using that word.  A third employee said, ﬁWe didn™t even 
use that word.  What are you talking about?ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 360 
Tait then claimed to have a list
 of eleven people in his back 
pocket and said, ﬁ[Y]ou guys are 
harassing them.ﬂ  That was 
disputed vociferously.  When chal
lenged, Tait refused to reveal 
who the employees were, saying it was probably members of 
the committee who were committing the acts he was hearing 
about.  When told that the entire committee was there in the 
room, he tried to say that it 
was some other committee.  (ﬁNot 
necessarily your committee.  Whatever committee.ﬂ)  Tait went 
on:  I don™t know how the union works.  They tell me I™m on the 

organizing committee of the Union and I don™t know all . . . 
and the technical terms, if we 
wanted to throw them out right 
now we could use, IC, labor force, we could use employees, 
we can use fire, we can use terminate contract, . . . .  You[‚re] 
taking this to [a] level that it doesn™t exist at.  This is not a un-
ion company.  This is an ﬁat willﬂ company that hires em-
ployees by the California state law ﬁat willﬂ and subcontracts 
to independent contractors.  That is what this company does.  
If an independent contractor purposely prevents, or does 
something malicious to affect my business during the day, 
that person will no longer get jobs from us.  That is why San-
dro was fired. 
 Tait then asserted that Mascarenhas had been fired because 
he turned down work because it didn™t pay enough.  He con-
tended Mascarenhas had attempted 
to make his own schedule.   
Tait repeated that he minded being threatened with a strike 
without being asked for his in
put.  The employees responded 
once again that they had not ever threatened to strike.  Tait 
claimed it was so well known he 
had heard about it on airplane 
500 miles away.  He then asserted that Jerry Martin had told 
him that, momentarily misspeaki
ng and using the name of a 
celebrity, daring the employees to call Martin on the phone, 
asserting that Martin had told him the day before that a strike 
was imminent.   
The meeting started to break down over accusations of lying, 
but an employee, using a speaker phone, was almost immedi-
ately able to reach Martin.  Mart
in™s voice is heard saying that 
he had told Tait that a ﬁwork actionﬂ was imminent, but had 
never use the word strike.  
The phone conversation was then 
terminated.  Tait accused Martin of changing his words.  There 
was a short disagreement over what the phrase ﬁwork actionﬂ 
meant and Tait accused the gr
oup of ﬁplaying a game.ﬂ   
The conversation then became a little more civil and turned 
to Mascarenhas™s situation again.  Once more, Tait addressed 
employees expressing the right of independence in the way they 
chose to work.  Alleging that refu
sals to work were disrespect-
ful, he said, ﬁThis is a professional place of work.  If you come 
in and tell us that you are going to work, we expect you to 
work.  Not what you want to do, 
but what we want you to do.ﬂ 
He repeated that there was harassment coming from the un-
ion people and that he was attempting to protect others from 
that harassment.  ﬁAs long as 
it™s the Union versus Manage-
ment and anybody who sides here or sides there, is an outcast 
one way or the other.  I won™t ha
ve that.ﬂ  This resulted in a 
debate between Tait and Annen 
concerning whether the discus-
sion of unionizing qualifies as harassm
ent.  Tait then said that 
his primary interest was to protect the Company and that was 
the reason he had made his arrangements with other companies 
to obtain cover in case of a strike.  He concluded: ﬁThe owner 
[Gilboa] . . . if the courts came 
down, the owner would tear the 
fuckin™ door down.ﬂ 
Tait swung his commentary to inde
pendent contractor status.  
He said, ﬁ[Gilboa™s] company does business this way [using 
independent contractors] in four 
states, nineteen other offices; 
it™s all explained in the court liter
ature.  It™s all backed up by 
case precedent.  This is the way we do business.  We are not 
going to lose the fuckinŠ hearing, regardless.  At that time that 
you guys were asked, correction, you were employed, asked to 
be [ ] independent contractors.  What did the president of the 
company say? . . .  if you don™t want to work here, I will pay 
you until you go and find another job.ﬂ  Some employees ar-
gued that Gilboa had not said that.  Tait maintained that he had, 
but went on to say he would ﬁsupersedeﬂ what Gilboa had said, 
offering anyone who had been employed prior to the NICA 
changeover, 2 weeks™ pay to go find another job.  He even of-
fered to call competitors on behalf of anyone who took him up.  
He then pointed to the three leaders and repeated the offer.  He 
continued: 
 We are not forcing you to work at this company.  I will do 
everything I can, that will make it
 as easy as possible.  I don™t 
have to set up that account with Road Rage [presumably one 
of the deductions under the NICA contract].  I don™t have to 
do that.  Its a fuckin pain in the ass to monitor that and take it 
out of you guys™ check.  I do it as a convenience for you guys.  
I don™t have to pay the wages I pay.  I still can get employees 
in here.  I don™t have to be . . . I don™t even have to have this 
fuckin meeting with you guys, I can just let you guys do 
whatever . . . I can just fire everybody. . . . 
 Someone urged Tait to calm down
.  He went on:  ﬁI just 
want to have a happy work environment.  I know the labor 
issue with NICA is your huge issue.  We know it™s in the 
courts.  God bless the courts if they can somehow get you guys 
back in here, the fuckinŒ Union comes in here and the doors 
stay open.  God, let™s go forward . . . I don™t give a fuck.  That 
is the way the owner runs the business.  It don™t matter how 
much pressure you put on me or the industry, people never 
change.  He will shut the 
door before he changes.ﬂ   
An employee asserted that Gilboa was ﬁabsolutely scaredﬂ of 
the International Longshoremen and Warehousemen™s Union 
and Tait responded, ﬁOf course he 
is.ﬂ  The employee then said 
the ILWU was an honorable outfit.  Tait responded that he had 
his marching orders and he c
ouldn™t do anything about it.  
There follows a short discussion concerning Mascarenhas and 
his perceived unwillingness to recognize what a good deal he 
had.  At that point the tape is interrupted by the previously 
mentioned cell call received by Martin. 
When the tape again takes up th
e meeting, Tait is discussing 
the accident insurance under NICA and the deductions con-
nected to that.  They also speak of some other matters related to 
the NICA agreement.  Eventually, Tait said that the employees 
could pursue it,  
 [b]ut let™s be sure that we do, like Chris says, conduct a busi-
ness properly so that we have a business to work for.  And 
God forbid, that the courts end up closing us down because 
 FIRST LEGAL SUPPORT SERVICES
, LLC 361
my owner is pigheaded.  The courts are pigheaded . . . .  It will 
end up in another worst-case scenario or even sooner.  Once 
the NLRB thing winds up, let™s say two out of every three 
cases that go to the NLRB sides 
with the Union.  Gee, I won-
der why . . . then [the] NLRB issues an order, for compliance, 
for union organization, blah, blah.  That order is not enforce-
able in California.  Not enforcea
ble.  Oh, they bring that order 
to us and we say ﬁfuck your orderﬂ and then they have to file 
their petition and their judgment.  Oh yeah, ask Jerry [Martin].  
They might have [to] take their petition into federal court.  
Federal court overturns one of every three NLRB hearingsŠ
because the NLRB is obviously, prejudice[d] towards labor 
issues.  The court is not a prejudicial entity.  It hears both 
sides of the story and one out of every three NLRB [orders] 
gets turned over in federal court.  And that is where we are 
going to end up.  And that goes on for years.  So we™re a cou-
ple of years from here.  We™re months with the NLRB, but I 
got news for you, it ain™t over there. 
 The meeting ends with Tait again making the 2 weeks™ pay 
offer if anyone who had been forced to become an independent 
contractor wished to quit.  He 
assured everyone that he was a 
good guy and would not mistreat anybody. 
III. ANALYSIS AND CONCLUSIONS
 A. The Independent Contractor Conversion 
Section 2(3) of the Act is the starting place for analyzing the 
facts in this case.  It states: 
 The term ﬁemployeeﬂ sh
all include any employee
, and shall 
not be limited to the employees of a particular employer, 
unless the Act [this subchapter] 
explicitly states otherwise, 
and shall include any individual whose work has ceased as a 
consequence of, or in connection with, any current labor dis-
pute or because of any unfair labor practice, and who has not 
obtained any other regular and 
substantially equivalent em-
ployment, 
but shall not include 
any individual employed
 as 
an agricultural laborer, or in the domestic service of any fam-
ily or person at his home, or any individual employed by his 
parent or spouse, or 
any individual having the status of an in-
dependent contractor
, or any individual employed as a super-
visor, or any individual employed by an employer subject to 
the Railway Labor Act [45 U.S.C. § 151 et seq.], as amended 
from time to time, or by any other person who is not an em-
ployer as herein defined. [Emphasis added.] 
 Therefore, the Act provides its protections to employees as 
broadly defined but not to 
independent contractors. 
Respondent essentially concedes 
that prior to late November 
the bicycle messengers, drivers, and court researchers were 
employees within the meaning of Section 2(3) of the Act and 
not independent contractors.  
Although Respondent™s practice 
before that time was not consis
tent with respect to the manner 
in which they were remunerate
d, some being hourly and some 
being salaried, none was regarded 
as an independent contractor.  
At that time all of them reported in some manner to the dis-
patcher, although court researchers and the ones who had been 
assigned to serve process also 
took directives from the ﬁsuper-
visorﬂ in charge of that task.  Nevertheless, all assignments 
went through the dispatcher.  E
ach of the field employees had 
been issued a company-supplied 
radio and were in constant 
communication with the dispatcher.  When serving as bicycle 
messengers, they owned their own 
bicycles, each of which was 
valued in the $500 range.  The record is silent concerning mes-
sengers who served as drivers 
and whether they operated com-
pany-owned vehicles or vehicles 
which they themselves owned.  
In the beginning of the day most of them reported to the San 
Francisco office for their initial assignments and to pick up 
their radio, although on occasion messengers were allowed to 
keep the radio overnight and report in for work by a radio mes-
sage. 
The evidence is uniform from each of the bike messengers, 
court researchers and drivers that once they had signed the 
NICA independent contractor ag
reement, the only things which 
changed were the paperwork requi
rements.  On a daily basis, 
nothing changed.  They reported 
to work at the usual time, 
obtained their radios and began to work.  Respondent still 
owned the radios and the bike
 messengers continued to own 
their own bicycles.  They continued to take their daily assign-
ments from the dispatcher, Romana Macalinao.  The only no-
ticeable change was the manner in which they were paid.  They 
no longer received paychecks from
 Respondent, instead receiv-
ing them from NICA.  Moreov
er, those paychecks no longer 
showed deductions for State and 
Federal income tax, social 
security or the California Stat
e fund deductions.  However, the 
NICA paychecks did deduct a fee for NICA membership and 
the substitute occupational/accident insurance. 
Furthermore, as demonstrated 
by Respondent™s treatment of 
Mascarenhas, it is clear that individuals who signed the inde-
pendent contractor agreement we
re not free to determine their 
daily tasks.  In fact, Responde
nt wanted exclusive access to 
them, insisting that they remain available even during slack 
periods, offering showup time paym
ents for that purpose.  As 
Tait said, Mascarenhas was disc
harged for attempting to go his 
own way. 
It is clear that none of the so-called independent contractors 
was engaged in a distinct occu
pation or business.  Certainly 
none of them thought that they 
were.  They did not make a 
significant capital investment no
r did they expect to make a 
profit on that investment.  For the most part the only monetary 
outlay made by the messengers was the purchase of their bicy-
cle.  But they had done that as
 employees, well before the con-
version.  They did not have a 
real opportunity to solicit busi-
ness on their own and did not have 
the time to carry it out even 
if they were able to generate their own customers. 
In NLRB v. United Insurance Co.,
 390 U.S. 254, 256 (1968), 
the Supreme Court mandated the Board to utilize the common 
law right-of-control test to de
termine whether specific indi-
viduals were, under Section 2(3) 
of the Act, employees or inde-
pendent contractors.  Much of 
the determination can be made 
by reference to the Restatement (Second) of Agency § 220 
(1958).  The text of § 220 is set forth below in the footnote.
11                                                             
 11 § 220.  Definition of Servant. (1) A servant is a person employed to perform services in the 
affairs of another and who with 
respect to the physical conduct in 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 362 
Rather clearly, none of the messengers is in business for 
himself.  The core of Responde
nt™s business is providing mes-
senger service to its customers. 
 It can only do this by coordi-
nating its various staff members™ duties from a central location.  
The messengers themselves have
 no capability of performing 
that coordinating task.  It must be done centrally.  Thus, the 
messengers have no control ov
er the manner and means in 
which they perform their duties.
  Only Respondent has that 
power.  Furthermore, it is Respondent which is in the business 
of making a profit.  None of 
the messengers has a realistic op-
portunity to do so, certainly not during the time frame that Re-
spondent insists that they be av
ailable to it.  
Essentially, the 
work of the messengers, whether it be delivery or court re-
search, is work which is ﬁinteg
ral to and virtually coextensive 
with the Company™s operations.ﬂ  
Adderley Industries
, 322 
NLRB 1016, 1022 (1997).  To the extent that the NICA agree-
ments suggest that messengers ar
e free to perform other duties 
or work for other messenger services, that term is illusory at 
best. Without regard to whether th
e conversion was discrimina-
tory, it is clear that no conversion ever occurred.  Under the 
common law test required by 
United Insurance
, supra, no inde-
pendent contractor relationship 
was ever created.  These indi-
viduals were and are employees, not
 independent contractors.  I 
therefore agree with the contenti
ons of the General Counsel and 
the Charging Party that the paper transactions purporting to 
convert the employees to the stat
us of independent contractors 
was, and is, a sham. 
B. The Conversion to Independent Contractor Status  
was Discriminatory  
Section 8(a)(3) of the Act makes it an unfair labor practice to 
discriminate ﬁin regard to hire 
or tenure of employment or any 
term or condition of employment to encourage or discourage 
membership in any labor organiza
tion. . . .ﬂ  Furthermore, Sec-
tion 8(a)(1) prohibits employers from interfering with, restrain-
                                                                                            
 the performance of the services is 
subject to the other™s control or 
right to control. 
(2) In determining whether one 
acting for another is a servant 
or an independent contractor, the 
following matters of fact, among 
others, are considered: 
(a) the extent of control wh
ich, by the agreement, the 
master exercise over th
e details of the work; 
(b) whether or not the one employed is engaged in a dis-
tinct occupation or business; 
(c) the kind of occupation, with reference to whether, in 
the locality, the work is usually done under the direction of 

the employer or by a specialist without supervision; 
(d) the skill required in the particular occupation; (e) whether the employer or the workman supplies the in-
strumentalities, tools, and place of work for the person do-
ing the work; (f) the length of time for which the person is employed; 

(g) the method of payment, whether by the time or by the 
job; (h) whether or not the work is a part of the regular busi-
ness of the employer; 
(i) whether or not the parties believe they are creating the 
relation of master and servant; 
(j) whether the principal is or is not in business. 
ing, or coercing employees in the exercise of their rights guar-
anteed by Section 7 of the Act.  Section 7, of course grants 
employees the right to self-organization, to form, join, or assist 
a labor organization. 
The facts recited above rather 
clearly show that Respondent, 
when first faced with an organizing drive at a competitor, si-
multaneously becoming aware th
at the organizing drive was 
going to include it, decided to respond by requiring all of its 
employees to become independent 
contractors.  It acted precipi-
tously, telling its employees that
 if they did not sign the NICA 
agreement, they would no longer be able to work for Respon-
dent.  Indeed, Tait admitted to th
e staff that one of the reasons 
for the conversion was a direct response to the organizing drive. 
Since converting the employees 
to independent contractors 
would remove them from the 
definition of employee under 
Section 2(3) of the Act, it had 
the necessary impact of stripping 
them of their Section 7 right to 
form, join, or assist a labor un-
ion.  This is a clear violation 
of Section 8(a)(3) as it directly 
disrupted the hire and tenure of the employees.  Instead of be-
ing employees, enjoying Sect
ion 7 rights, they found them-
selves treated as if they were nonemployees without any rights 
whatsoever.  Not only did they lo
se their Section 7 rights, they 
also lost state protections such as unemployment insurance, 
workmens™ compensation insurance, the right to complain to 
the State Labor Commissioner c
oncerning wage matters and the 
like.  This was no slight adjustment in position; it was a funda-
mental change of status. 
Therefore, since it was done in
 direct reprisal for the em-
ployees seeking the assistance and representation of labor or-
ganization, on that basis alone th
is change was discriminatory 
and a clear violation of
 Section 8(a)(3) and (1).  However, it is 
much more than that.  
By requiring the employees to sign the NICA agreements, 
which stripped them of the right 
to be employees under the Act, 
and, therefore, the right to organize as granted by Section 7 of 
the Act, Respondent was essent
ially forcing them to sign an 
old-fashioned ﬁyellow dogﬂ cont
ract.  ﬁYellow dogﬂ contracts 
were lawfully used from the late 1880s until 1932.  These con-
tracts of employment prohibite
d employees from joining labor 
unions, and made continued em
ployment conditional on the 
employees™ refraining from union act
ivity.  Such contracts were 
deemed pernicious, and a common 
source of labor strife, since 
a fundamental cause of labor disputes was, and still is, the re-
fusal of employers to recognize labor unions.  In 1932, the Nor-
ris-LaGuardia Act declared such contracts to be unenforceable 
in the Federal courts. 
They were also a principal factor which Congress considered 
when passing the Wagner Act (the 1935 predecessor to the 
National Labor Relations Act). 
 While the ﬁyellow dogﬂ con-
tract was not declared illegal per se by the Wagner Act, Section 
7 of the Wagner Act for the first time gave employees the spe-
cific right to engage in union 
activity, making it an unfair labor 
practice to condition employment
 on the relinquishment of that 
right.  Thus, de facto in 1935, 
the ﬁyellow dogﬂ contract be-
came and has remained illegal as a violation of first, Section 
8(1), and as of 1947, Section 8(a
)(1).  Similarly, insistence 
 FIRST LEGAL SUPPORT SERVICES
, LLC 363
upon such a contract became a hire and tenure violation under 
Section 8(3), now Section 8(a)(3).
12 Respondent knew perfectly well th
at independent contractors 
fell outside the purview of the Ac
t.  Its knowledge is clearly set 
forth in the Tait and Gilboa speeches.  In essence, the NICA 
agreement is nothing more than a yellow dog contract in dis-
guise.  Instead of forcing the 
employee to affirmatively for-
swear unionization, the NICA ag
reements simply redefined 
these employees as something other than employeesŠ
independent contractors who by
 definition cannot enjoy the 
protection of the Act.  The result was the same, employees were 
prohibited by agreement from engaging in union organizing 
activity.  They were forced to
 relinquish the rights guaranteed 
them by §7 of the Act.  
Don Brentner Trucking Co.
, 232 NLRB 
428, 434 (1977) (forcing employees to sign individual contracts 
requiring them to abandon the union); see generally 
Ra-Rich 
Mfg. Corp.
, 120 NLRB 503, 506Œ507 (1958), enfd. 276 F.2d 
451 (2d Cir. 1960); 
Superior Sprinkler, Inc.
, 227 NLRB 204 
(1976); Karsh™s Bakery
, 273 NLRB 1131 (1984); Hoffman Air 
& Filtration Systems
, 316 NLRB 353 (1995), and many others.  
Nothing could be more pervasive 
or permanent.  Moreover, the 
perniciousness of such an approach perceived in the 1930s 
remains just as inimical to employee rights today as it did then.  
This is a bell that cannot be unrung. 
C.  Interference, Restraint, and Coercion 
The complaint, under paragraphs 7, 8, and 9, including the 
amendment of December 14, 2001, recites a series of similar 
and interrelated conduct connect
ed to Respondent™s conversion 
of employees to independent c
ontractors.  The paragraph 7 
allegations are aimed at Tait™s 
conduct on about November 21.  
The evidence actually shows th
at Tait™s conduct did not begin 
until the November 25 meeting.  At that point he told employ-
ees that they must sign the NICA contract because, among 
other things, Respondent feared a union organizing drive.  In 
addition he conditioned continued work with Respondent upon 
the messengers™ signing the NICA agreement and becoming 
independent contractors. 
Paragraph 8 of the complaint esse
ntially tracks the same type 
of allegation, assigning it to Laza
lde about November 24.  This 
is the date on which Lazalde told Votour he had to sign the 
NICA agreement and become an independent contractor.  
Lazalde discharged Votour when
 he refused.  Similarly, 
Lazalde, in mid-December told Washington that he was being 
discharged because he had not
 timely signed the NICA agree-
ment and become an independent contractor.   
Paragraph 9 is aimed at Gilboa
™s meeting with employees on 
November 29.
13  Gilboa, too, threatened to discharge employ-
ees who failed to sign the NICA agreement or who wished to 
                                                          
 12 See, e.g., 
Carlisle Lumber Co., 
2 NLRB 248, 265Œ266 (1936), 
enfd. 94 F.2d 138 (9th Cir. 1937), cert. denied 304 U. S. 575 (1938) 
(requiring signing of yellow-dog contr
act as condition of returning to 
work after strike). 
13 The dates set forth in the complaint differ by a few days from 
those found herein due to the nature of the evidence.  The dates set 

forth in the testimony or documentary support are those which I use 
here.  Respondent does not assert that
 the deviations are significant in a 
due process sense.  The sequence of events was well understood. 
sign it under duress and protest.  He
 also threatened to close the 
facility if the employees selected the Union as their collective-
bargaining representative.  Furthermore, the complaint alleges 
the NICA membership perks to be an unlawful inducement or 
grant of benefits to induce the employees to abandon union 
representation.  Similarly, the complaint alleges that the pay-
check deduction to pay for the NICA membership and/or insur-
ance was also unlawful.  Tait, in conjunction with Bob the 
NICA representative, had made 
a similar statement during the 
November 25 meeting, but it first appears in the complaint 
here. Rather clearly the General Counsel™s evidence supports each 
of these allegations and Respondent
 has made no effort to rebut 
it.  It is appropriate, therefore, to conflate all of these allega-
tions together.  In essence they 
are all variations along the same 
theme: convert to independent c
ontractor status and pay for it 
or lose your job.  In each case the violation is the same, al-
though the means to effect of those changes are varied and 
require somewhat different, yet appropriate, remedies. 
The only allegation which requires anything more than a 
minimal discussion is Gilboa™s threat to close the San Francisco 
office.  He does give some lip 
service to some business consid-
erations and a contention that a union is more appropriate to a 
larger business, but he never gives any objective reason to sup-
port his statement.  Under 
Gissel
,14 the analytical question is 
whether the remark was a threat 
or a ﬁfact-basedﬂ prediction, 
which would be lawful as an expression of opinion.  Without an 
objective explanation, his remark becomes an unlawful threat. 
Id. 617Œ619; Jimmy-Richard Co.
, 210 NLRB 802, 804Œ805 
(1974), enfd. sub nom. 
Amalgamated Clothing Workers v. 
NLRB, 527 F.2d 803 (D.C. Cir. 1975), cert. denied 426 U.S. 
907 (1976).  Also, 
Weather Tamer
, 253 NLRB 293, 305 (1980), 
enfd. in pertinent part 676 F.2d 483 (11th Cir. 1982), and many 
others.  Since Gilboa never offered any objective basis for his 
view, the remark is unlawful. 
Therefore, I find all of the alle
gations set forth in paragraphs 
7, 8, and 9 of the complaint to have been sustained and are all 
violations of Section 8(a)(1).  Appropriate remedies will be 
granted. 
D.  Section 8(a)(3); Specific Individuals 
1. Damon Votour 
As noted, the Union filed its election petition on November 
21.  On Thursday, November 24, 3 days later, Lazalde pre-
sented bike messenger Damon Vot
our with a choice.  He could 
either sign a NICA independent contractor agreement or be 
fired.  Votour, taken by surprise, didn™t see any reason to do 
that.  Instead he declined and asked Lazalde if that meant was 
fired.  Lazalde told him yes. 
Votour attended the meeting conducted by Tait on Novem-
ber 25, but there is no evidence that he participated in any 
meaningful way.  He waited until Monday, November 27, to 
speak once again with Lazalde.  At that point, the condition was 
repeated.  This time Lazalde told Votour he would hire him 
back ﬁunder the pretenseﬂ that 
he was an independent contrac-
                                                          
 14 NLRB v. Gissel Packing Co.,
 395 U.S. 575 (1969). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 364 
tor.  As a result Votour signed 
the NICA contract ﬁunder duress 
and protest.ﬂ In a sense, this is little different than what Tait had told the 
assembled group during the course of the meeting: Sign the 
agreement or be fired.  However, this incident was precipitated 
by a different manager, Lazald
e, not Tait.  Furthermore, 
Lazalde actually told Votour he wa
s fired, as opposed to Tait™s 
generalized threats.  Even so, it is not clear that Votour ever 
lost any work.  He apparently worked on Friday, the day of the 
discharge, and then began work
ing again on Monday after sign-
ing the NICA agreement.  While it may be argued that since no 
work was actually lost, no discharge was ever effected, I am 
unpersuaded.  Votour™s discharg
e is not whitewashed simply 
because he returned to work on the next workday.  Moreover, 
there may have been hours lost either on Friday or the follow-
ing Monday.  That can be determ
ined at the compliance stage. 
Clearly, Lazalde discharged Votour because he balked at 
signing the NICA agreement.  Since the NICA agreement was 
an integral part of Respondent™s 
antiunion efforts, the discharge 
violated Section 8(a)(3) and (1). 
2. Kai Washington Kai Washington attended the November 25 meeting and 
shortly thereafter told Lazalde that he wouldn™t sign the NICA 
agreement as union organizer Jerry Martin had told him such 
agreements were illegal.  At that point Lazalde told him that he 
was terminated and asked him fo
r his radio.  Washington gave 
it to him and left.  A few days later, after discussing the situa-
tion further with Martin, Washi
ngton decided that it would be 
better to work as an independent contractor than be unem-
ployed.  Moreover, Martin had advised him that the Union 
would fight the independent contractor issue while he worked.  
During his time away, Washingt
on had burned himself on his 
automobile radiator.  When he called Lazalde to tell him he 
would work under the conditions be
ing offered, he negotiated a 
short delay while the burns heal
ed sufficiently.  Upon his re-
turn, dispatcher Romana Macalinao gave him the NICA agree-

ment to sign but she refused to 
accept his reservation that he 
was signing under protest.  He 
acceded to her insistence and 
resumed work.  It lasted only 3 days. 
On the third day, Lazalde told Washington that he been in-
structed to fire him again, for a reason they both knew to be 
untrue, attendance.  When Wa
shington pressed him, Lazalde 
told him he didn™t really want to
 fire Washington, but Tait had 
told him to do so because they were looking to get rid of some-
body and Washington had been se
lected because he had taken 
so long to sign the NICA agreement. 
As with Votour, Lazalde placed a condition upon Washing-
ton which is solely designed to prevent him from seeking union 
representation.  Furthermore, the 
fact that Lazalde at first of-
fered a false reason, only serves to emphasize the desperate 
nature of Respondent™s approach 
to the union organizing drive.  
The use of a false reason only underscores the illegality.  
Shat-tuck Denn Mining Corp. v. NLRB
, 362 F.2d 466, 470 (9th Cir. 
1966).  Both the November 25 and December 14 discharges 
violated Section 8(a)(3) and (1). 
3. Christopher Atkinson 
Unlike the other two, Atkinson was not discharged.  The al-
legation here is that he was illegally denied employment when 
Respondent discovered that Atkins
on™s wife had been involved 
in the union organizing cam
paign at Express Network. 
It is clear from the evidence that Tait (through the marketing 
director) had told Meredith Crawford to find a replacement for 
her at Lillick & Charles.  She was a trusted employee who had 
been called upon to work in administration performing some 
payroll reconciliation during the end of 2000.  When she ran 
into Atkinson during the early part of 2001, she had already 
been asked by the marketing director to see if she could find 
someone to take her place at Lillick & Charles.  When she 
found Atkinson, whom she knew from previous employment, 
she began to negotiate employme
nt terms with him.  They 
reached an agreement on salary and he was given a reporting 
date. When Atkinson reported for work on Monday, January 29, 
2001, Tait gave him a runaround, 
claiming not to have someone 
available who could train him on 
the computer.  In reality, Tait 
had seen the Daily Journal
 article concerning the organizing 
drive at Express Network together with the accompanying pho-
tograph of Atkinson™s wife.  The story even included references 
to Maria Atkinson™s having been spat upon by the dispatcher at 
Express Network because of the organizing.  It also referred to 
the fact that the Union had gone to the National Labor Rela-
tions Board and she had reported the incident there. 
Based on that alone, one might 
reasonably conclude that the 
denial was unlawful. 
 However, any lingering doubt is resolved 
by Crawford™s admission to Atki
nson 3 days late
r that the rea-
son Respondent had not hired 
him was because management 
had seen the Daily Journal ar
ticle with Maria Atkinson™s pho-
tograph together with her quotations.  Crawford told him 
clearly that Respondent thought 
he was involved with the Un-
ion. In this circumstance I have no 
reservations about finding Re-
spondent™s treatment of Christo
pher Atkinson to have violated 
Section 8(a)(3) and (1).  The S
upreme Court held long ago that 
an employer violates the act when it refuses to hire employees 
because of their union membership.  
Phelps Dodge Corp. v. 
NLRB, 313 U.S. 177 (1941).  More recently, in 
FES, 331 NLRB 9 (2000), the Board revisited the requirements necessary 
to make out such a violation.   
It said the elements are: 1. a showing that the respondent was 
hiring or had concrete plans to hire at the time of the alleged 
unlawful conduct; 2. the applicants had experience or training 
relevant to the announced or 
generally known requirements of 
the positions for hire, or in the alternative, that the employer 
has not adhered uniformly to su
ch requirements, or that the 
requirements were themselves pret
extuous or were applied as a 
pretext for discrimination; and 3. antiunion animus contributed 
to the decision not to hire the applicants. 
In my opinion the General Counsel is clearly met all three 
requirements.  In this fact pa
ttern, Respondent had tendered an 
offer of employment to Atkinson, thereby demonstrating that it 
was hiring.  Second he had th
e experience and background to 
perform the job and third, an
tiunion animus not only contrib-
uted to the decision not to hire him, it was the only reason. 
 FIRST LEGAL SUPPORT SERVICES
, LLC 365
Respondent presented some
 secondhand knowledge pos-
sessed by Atkinson to the effect that the Lillick & Charles in-
house opening did not occur, as th
e law firm to which Crawford 
was to transfer, did not end up 
contracting with Respondent for 
an in-house person.  Atkinson™s knowledge may or may not be 
accurate.  Clearly it is not the sort of evidence upon which the 
Board can rely.  He has no firsthand knowledge.  Indeed, no 
firsthand knowledge was presente
d.  Whatever occurred with 
respect to the business contract
s between Respondent and other 
law firms, it is clear on this re
cord that Respondent had offered 
him the in-house slot at Lillick 
& Charles.  Once it had offered 
that job to Atkinson, it was not free to deny it to him for dis-
criminatory reasons.  An instatement and a make-whole remedy 
are appropriate here. 
E. The April 19, 2001 Meeting 
Then during the meeting of Apr
il 19, 2001, Tait 
made it all 
worse.  He interfered with the employees™ right under Section 7 
to engage in protected union activity in multiple ways.  Claim-
ing that Martin had told him so, 
Tait had come to believe that a 
strike was imminent 
so he had called the meeting.  He then 
went on a virtual tirade.  He e
quated a strike with a ﬁjobless 
dayﬂ and conceded that he had just threatened to fire them if 
they struck.  He insisted on 
discussing whatever issue was caus-
ing the unrest and demanded an opportunity to deal with it be-
fore a strike could be called, coupled with a threat to discharge 
strikers who did not give him 
that opportunity.  Both remarks 
violate Section 8(a)(1).  The law does not require (except for 
health care institutions) employees to give their employer no-
tice before striking.  And, at on
e point he told the group that it 
could not strike because the Company was nonunion.  This, too, 
violates Section 8(a)(1).  
Tait said all this before learning that Martin had only said 
that a ﬁwork actionﬂ was being 
considered (apparently over the 
Mascarenho discharge).  Tait basically accused Martin of being 
a liar, and then characteri
zed prounion conversations among 
employees as being ﬁharassmentﬂ 
which he had a right to inter-
dict.  Here he first denigrated 
a union official, violating Section 
8(a)(1)15 and followed it by asser
ting that employees who spoke 
to other employees about the 
Union were harassing them and 
he wanted it stopped.  Such a directive, hinting of discipline, is 
unlawful.  Section 7 gives employ
ees the right to talk to one 
another about, among other things
, union organizing.  Interdict-
ing it by such an order violates Section 8(a)(1).
16  It may even 
                                                          
 15 See 
Future Ambulette
, 293 NLRB 884 (1989), enfd. 903 F.3d 140 
(2d Cir. 1990) (specific issue not revi
ewed by the court).  In that case 
the ﬁemployer had unlawfully made 
disparaging remarks about a union 
business agent™s honesty and competence. The finding of a violation 
was grounded, however, not only on th
e derogatory character of these 
remarks, but also on their contex
t among other coercive statements, 
especially those tending to convey 
to employees the futility of their 
efforts to have the union as their 
collective-bargaining representative.ﬂ 
Id. at 884.  If there is no such context, name calling alone will not con-
stitute a violation. 
Sears, Roebuck & Co
., 305 NLRB 193 (1991).  That 
context is present here, for Tait disp
araged Martin™s 
integrity for the 
purpose of convincing employees that he was not a trustworthy indi-
vidual. 
16 Liberty Nursing Home of Lynchburg
, 245 NLRB 1194, 1197 fn. 5 
(1979); 
W. F. Hall Printing Co.
, 250 NLRB 803, 804 (1980); 
General be characterized as the issuance of a ﬁno union talkﬂ directive, 
also a violation of Section 8(a)(1).
17  This was followed by a further discussion of the independent 
contractor issue, again offering 
employees 2 weeks™ pay if they 
didn™t wish to work under the NICA agreement.  He also said it 
did not matter how much pressu
re the employees put on him, 
Gilboa would never change.  ﬁHe will shut the door before he 
changes.ﬂ  This is a repeat of 
the unlawful threat to close down 
in the event of unionization. 
Then, he raised as a specter, the likelihood that any shut-
down would be caused, not by Gilboa, but by the courts.  ﬁGod 
forbid, that the courts end up closing us down because my 
owner is pigheaded.  The courts are pigheaded . . . .  It will end 
up in another worst-case scenario.ﬂ
  From a legal point of view, 
this is another threat of a s
hutdown if Respondent is obligated 
to recognize and deal with the Union.  But it is much more 
florid.  Now Tait is not only bl
aming the Union for the potential 
shutdown, he is blaming the la
w and the law enforcement agen-
cies.  He has become entirely defiant of the obligations imposed 
on employers by the Act. 
His defiance increased.  He then went on to assert that the 
NLRB proceedings were without any force or meaning.  He 
falsely asserted that the order was not enforceable in California 
and that the Company could simp
ly say to the Board, ﬁ[F]uck 
your order.ﬂ  Then he asserted that if the Board took its order to 
the courts for enforcement, that there was one chance in three 
that the court would not enforce it.  He accused the Board of 
being prejudiced toward labor.  Fi
nally, he haunted the employ-
ees with his vision that the entire matter would take years, im-
plying that it would all end frui
tlessly.  The latter remarks are 
unlawful as an expression to employees that the entire concept 
of unionization is futile.  
Wellstream Corp
., 313 NLRB 698, 
706 (1994), and many others.
18 Moreover, Tait™s offer to pay em
ployees 2 weeks™ pay to quit 
if they didn™t want to work under the (nonunion) conditions 
being offered by Respondent also
 violates Section 8(a)(1). 
IV. THE REMEDY Having found that Respondent has engaged in certain unfair 
labor practices, I find that it must 
be ordered to cease and desist 
therefrom and to take certain 
affirmative action designed to 
effectuate the policies of the Act, including a return to the 
status quo before it forced its employees to sign the NICA 
agreements.  And, as Respondent discriminatorily discharged 
Votour and Washington, it must 
offer each of them reinstate-
ment to his previous job, or if th
at is not available, to a substan-
tially similar job, and make each whole for any loss of earnings 
and other benefits.  Similarly, as
 it refused to hire Atkinson for 
the Lillick & Charles in-house position because it perceived 
                                                                                            
 Electric Co., 255 NLRB 673, 680 (1981); 
ACTIV Industries
, 277 
NLRB 834 (1985); 
Frazier Industrial Co.
, 328 NLRB 717 (1999). 
17 Opryland Hotel, 323 NLRB 723 (1997), citing 
Teksid Aluminum 
Foundry, 
311 NLRB 711, 713Œ714 (1993); 
T & T Machine Co., 
278 NLRB 970 (1986); 
Orval Kent Food Co.
, 278 NLRB 402 (1986); and 
Cerock Wire & Cable Group, 
274 NLRB 888, 897 (1985). 
18 To the extent I have found 8(a)(1
) violations not alleged in the 
complaint, I simply observed that the findings were made because the 
issues were admitted or fully litigated. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 366 
him as a likely union activist, it will be ordered to offer Atkin-
son instatement to that or a substantially equivalent job, to-
gether with backpay.  Respondent
 shall take this action for all 
three named individuals without pr
ejudice to their seniority or 
any other rights or privileges th
ey may have enjoyed.  Backpay 
shall be computed on a quarterly basis from the date of the 
discharge or the refusal to hire
 to the date Respondent makes a 
proper offer of reinstatement/instatement, less any net interim 
earnings, as prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 
(1950), plus interest as computed in 
New Horizons for the Re-
tarded, 283 NLRB 1173 (1987).  
In addition, Respondent will be
 ordered to make whole all 
the employees converted to inde
pendent contractor status for 
monies lost due to the imprope
r payroll deductions made under 
the NICA agreements.  Moreover, in the event there are nega-
tive income tax consequences, including lost social security 
payments, arising from the disc
riminatory conduct, Respondent 
shall be ordered to make those 
corrections as well.  Further-
more, it will be ordered to make the payments it should have 
made on behalf of each employee
 to the appropriate State funds 
benefiting employees.   
Finally, I address the bargaining
 order issue.  A bargaining 
order is an extraordinary remedy.  The Supreme Court in 
NLRB 
v. Gissel Packing Co.
, 395 U.S. 575 (1969), stated that in con-
sidering whether a bargaining order is appropriate the Board 
needed to look at the three cate
gories of unfair labor practices 
which it then delineated.  The categories are based upon the 
relative gravity of the unfair la
bor practices which had been 
committed.  In the first category, the unfair labor practices are 
those which must be regarded 
as so outrageous and pervasive 
that a representation election has been rendered impossible.  In 
this circumstance it would not matter whether the Union ever 
enjoyed majority status during the course of the organizing 
campaignŠﬁwithout need of inquiry into majority status on the 
basis of cards or otherwise.ﬂ  Id
. at 613.  In the second category 
are cases ﬁmarked by less perv
asive practices which nonethe-
less still have the tendency to undermine majority strength and 
impede the election processes.ﬂ 
 In this category a bargaining 
order could still be appropriate.  This category, by implication, 
requires proof of majority stat
us through cards or some other 
persuasive evidence.  Here it mi
ght be said that the employer, 
by its conduct has forfeited the opportunity for an election.  The 
third category involves unfair labor
 practices not so serious as 
to reach the first or second category, allowing for ordinary 
remedies to be applied.  U
pon the completion of a remedial 
period, the Board may safely di
rect an election which would no 
longer occur in an atmosphere contaminated by unfair labor 
practices, thereby assuring that
 employees can freely choose 
union representation or not. 
Here, the Union filed a representation petition on November 
21.  The first unfair labor prac
tice charge was filed on Novem-
ber 28, only 4 days after the 
first unfair labor practice was 
committed, Lazalde™s discharge of Votour.  The record does not 
reflect what happened to the petition; it may have been with-
drawn, or possibly it is blocke
d by the unfair labor practice 
charges.  In any event no election has ever been conducted. 
Indeed, there is no evidence that the election petition has been 
processed in any way, either by a Stipulated Election Agree-
ment or by a directed election.  It certainly has not been con-
solidated with the unfair labor practice cases here.   
At the outset, let me say that I believe this case falls within 
the Supreme Court™s first catego
ry.  Without question the entire 
proposed bargaining unit was aff
ected by these unfair labor 
practices.  Indeed, virtually all of them are victims of Section 
8(a)(3).  All of the bike messe
ngers and drivers were required 
to sign NICA agreements or if you will, ﬁyellow dog con-
tracts.ﬂ  The testimony shows 
that only one court researcher 
(Chris Young) was not directed to sign.   
In addition, two individuals were
 discharged in violation of 
Section 8(a)(3).  Given the size 
of the proposed bargaining unit, 
only 20, that is an outright discharge of 10 percent of the staff.  
Furthermore, Respondent compounde
d these 8(a)(3) violations 
by refusing to hire an indivi
dual because of his perceived 
prounion proclivities.  Rather clearly Respondent is sending a 
message to the remainder of its 
staff that favoring a union, or 
representation by a union, will result in denial of employment.  
This, too, is a bell which cannot be unrung. 
And, if the message was not heard by these examplars, the 
Tait and Gilboa speeches were crystal clear on the subject.  
They said that Respondent could 
not tolerate a union and if the 
employees did not sign the NICA agreement the Company 
would shut down.  Gilboa used 
as an excuse his inability to 
obtain insurance coverage.  This
, too, appears to be nothing 
more than a ruse.  If NICA can find competitive insurance, 
surely Respondent can, as well.  In any event, threatening to 
shut down the business in response to unionization is a hall-
mark violation supporting the c
onclusion that a category one 
series of unfair labor practices has occurred.  
NLRB v. Jamaica 
Towing, 632 F.2d 208 (2d Cir. 1980); 
Horizon Air Services
, 272 NLRB 243 (1984); 
Action Auto  Stores
, 298 NLRB 875 
(1990) (citing 
Indiana Cal-Pro. Inc. v. NLRB
, 863 F.2d 1292, 
1301Œ1302 (6th Cir. 1988), enfg. 287 NLRB 796 (1987); and 
State Materials, Inc.
, 328 NLRB 1317, 1330 (1999).  In No-
vember, threats of that nature were uttered by Tait in his first 

meeting and again by Gilboa in 
the second meeting; they were 
repeated with greater vehemence a third time during Tait™s 
April 19, 2001 meeting.   
In the final analysis, it is 
clear Respondent, through its high-
est management offici
als, has simply reje
cted the national pol-
icy protecting collectiv
e bargaining.  It has emasculated the 
employees™ very right to be employees; it has threatened them 
with loss of jobs for seeking union representation; it has threat-
ened them with discharge for st
riking; it has discharged two 
and refused to hire a third employee because of their union 
sympathies; it has equated merely
 talking about the Union with 
harassment; it has threatened to 
shut down its business to avoid 
unionization; and finally it has 
denigrated the law itself and 
those charged with enforcing the law, both the Board and the 
courts, for the simple purpose of trying to prove to the staff 
what a futile act unionization is. 
Clearly this course of conduct qualifies as a category one 
level of misconduct as defined by the Supreme Court in
 Gissel
.  Ordinary remedies simply will not suffice.  It is clear to me that 
this conduct has rendered a fair
 representation election impos-
sible.  FIRST LEGAL SUPPORT SERVICES
, LLC 367
A. The Proposed Bargaining Unit 
The Union™s petition sought a bargaining unit of ﬁall full-
time and regular part-time bicycle 
and driver couriers employed 
in the employer™s San Francisc
o operation.ﬂ  It excluded all 
other employees, guards and superv
isors as defined in the Act.  
Respondent asserts that it shoul
d also include those employees 
who were employed as in-house, such as Crawford and/or Den-
nis Kittelson who were employed at Lillick & Charles during 
late 2000 and early 2001. 
First it is clear from the language
 of the petition that the Un-
ion has not sought to represent the in-house employees.  Sec-
ond, the in-house employees do not have a clear community of 

interest with the messengers and drivers.  These individuals 
serve more as salespersons, co
ordinators, and administrators 
than as messengers.  They do not operate in the field and are 
not subject to the same sort of directives as the messengers and 
drivers.  Indeed, rather than
 taking directions from the dis-
patcher, they give the dispatcher information concerning pick-
ups and other matters for assignm
ent.  At Lillick, Crawford 
served as a coordinator and sa
les contact person, handling both 
incoming and outgoing deliveries.  Only on very rare occasions 
did she actually make a delivery
 herself, and then only to a 
recipient within easy walking distance of the Lillick office and 
in circumstances where a bicycle messenger could not be called 
upon.  It was certainly not part 
of her regular duties.  Further-
more, as observed in the Atkins
on hire, Crawford seems almost 
to have been a supervisor, having been given authority to find 
and hire (or recommend for hire) a candidate to replace her.  It 
may be that she was only given hiring authority on the one 
occasion, but it nonetheless demonstrates that Respondent re-
gards her as something more than a rank-and-file employee.  
Furthermore, during the NovemberŒDecember period she was 
called to the office to perform 
payroll reconciliation duties, 
clearly an administrative responsibility.   
During her absence, Kittelson was asked to serve as the in-
house at Lillick & Ch
arles.  Kittelson was normally a driver 
who served outlying counties.  As a driver, he was included in 
the bargaining unit sought by the Union.  It appears that his 
assignment to the in-house job at Lillick & Charles was only as 
a fill-in while Crawford was temporarily working in the head-
quarters office.  Like hers, hi
s was clearly a temporary assign-
ment and the obvious expectancy was that he would return to 
his normal driving duties when she returned to Lillick.  He is a 
bargaining unit member.  See 
Mrs. Baird™s Bakeries
, 323 NLRB 607 (1997).
19  And, as expected she did return. 
I find the unit which the Union proposed to be an appropriate 
unit for collective bargaining.  
In-house and other administra-tive staff do not share a community of interest with these driv-
ers and messengers.  I suppose it 
may be said that there might 
be other appropriate units whic
h could be chosen, but it has 
been said innumerable times th
at the union does not have to 
seek a bargaining unit which is the most appropriate, only that 
it be an appropriate one.  
Overnite Transportation Co.
, 322 NLRB 723 (1996). 
                                                          
 19 The record does not actually disc
lose where Kittelson went when 
Crawford resumed her duties at L
illick.  That, of course, does not 
change the expectancy as it existed on November 24. 
B. Majority Issue 
As of November 24, there were 20 individuals in the bar-
gaining unit.  Alphabetically, th
ey were: Charles Annen, Mark 
Beach, Gregory Chua, Casey Cook, Erik Freeland, Jaime Gon-
zalez, James Harris, Dennis Kittel
son, Robert Larrison, Sandro 
Mascarenhas, Adolfo Mendez, 
Sergio Ramos, Sam Roberts, 
Charles P. Smith, Agostinho Trolezi, Damon Votour, Kai 
Washington, Jeff Webb, Chri
s Williamson, and Chris Young.
20  Ten of these signed authorizatio
n cards before November 24.  
Indeed, only the eleventh card is in serious question here, that 
of Casey Cook. 
21 Cook was not called as a witness to authenticate the photo-
copy of his card.  Instead, there is some conflicting evidence 
concerning it.  Votour testified th
at he solicited it about a week 
after he himself had signed on November 17 and that it was one 
of those given to Martin on November 21.  Oddly, however, 
Charles Annen gave an affidavit to the Board agent in which he 
stated that he had solicited it 
on November 24.  His affidavit 
describes the surrounding circumst
ances in some persuasive 
detail.  In front of me Annen repudiated the affidavit saying 
that it must have been in error, that he even had reservations 
about his accuracy when the a
ffidavit was being drafted, yet 
curiously he kept those doubts to himself.   
Since the critical date here is the date of the first unfair labor 
practice, November 24, I woul
d not normally be much con-
cerned about the Votour-Annen di
screpancy.  However, Cook™s 
authorization card leaves much to
 be desired.  First it is un-
dated.  Second, Cook did not authenticate it.  Instead, it has 
been authenticated by two different people in two different 
circumstances.  Those individu
als are at odds in a way that 
cannot be easily reconciled.  Th
ere is no reason to accept either 
version.  This becomes even more clear when one looks at the 
evidence which was presented versus the evidence which could 
have been presented. 
I earlier noted that Martin did not support the petition with 
the original authorization cards when he filed it with the Re-
gional Office.  Instead, he substi
tuted photocopies.  Presumably 
the photocopies which he submitted are still in existence and 
have been date stamped by the 
Regional Office in the ordinary 
course.  Yet those were not offered in evidence.  Had they been 
presented, the issue of the date Cook signed his authorization 
card would have been resolved.  
It either would or would not 
have been included.  Had it been included, its existence prior to 
November 21 would have been c
onclusive.  Votour™s testimony 
would have been confirmed, 
and Annen™s purported error un-
derstood. As it is, however, there is no explanation for the missing 
photocopies which Martin submitted.  Furthermore, there is 
                                                          
 20 Respondent has also provided the 
names of several others whom it 
believes should be included.  Four of these were hired on November 

27: Aaron Curry, Dan Drake, Olivia Ferucci, and Chris McCombs.  A 
fifth, Amaury Rivera, does not appear on the payroll for that pay pe-
riod. 
21 Respondent argues against the consideration of Trolezi™s card, 
whose date shows a strikeover for the 
number of the month.  I am satis-
fied that it was signed 
on the 11th month.  Accordingly, I consider it to 
be a valid card. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 368 
testimony from two witnesses that a Board agent, during the 
course of the investigation had the originals in his possession 
while investigating their veriti
es.  Counsel for the General 
Counsel has asserted that those originals cannot be found.  
These are two curious errors by the Regional Office. 
Counsel for the General Counsel 
point to Votour™s testimony 
that he gave Cook™s card, together with the others, to Martin on 
November 21, asserting that the testimony should be credited in 
the absence of other more credible evidence.  I do not believe I 
can do so. 
First, it appears that the Regional Office was permitting pho-
tocopies of authorization cards 
during this period of time as a 
matter of routine.  I am unsure why this was done, and the Gen-
eral Counsel has offered no expl
anation. Certainly it is a depar-
ture from the Board™s traditional practice to accept only origi-
nals.  Second, photocopies carry 
with them risks that originals 
do not.  Over the years the Board has occasionally faced accu-
sations that it was relying on 
forged documents, specifically 
authorization cards.  While it is 
no doubt true that the vast ma-
jority of such accusations have been meritless, nonetheless 
there have been situations in which forgeries have been proven.  
There have been several recent incidents.  See 
Tecumseh Cor-
rugated Box Co
., 333 NLRB 1 (2001).  Also 
Multimatic Prod-
ucts, 288 NLRB 1279, 1319 (1988) (two employees backdated 
authorization cards show majority
 status; backdating not always 
fraudulent); 
U.S. Plastics Corp.,
 213 NLRB 323, 341 (1974) 
(administrative law judge finds three forged cards); 
Missouri 
Meat Packers
, 197 NLRB 176, 182 (1972) (altered dates);
 and Raymond Buick,
 173 NLRB 1292, 1307 (1968) (fraudulent 
backdating). In addition, in the not so distant past the Board has 
seen union misrepresentati
on of majority status.  
Royal Coach 
Lines, 282 NLRB 1037 (1987), enf. denied 838 F.2d 47 (2d Cir. 
1988). Given this background, it behooves the Board to carefully 
guard against fraud in the use 
of authorization cards, particu-
larly where employee free choice is at stake.  It is one thing to 

charge Regional Directors to
 administratively determine
22 the 
verities of authorization cards pr
esented in support
 of a petition; 
there, even if a forged card escapes scrutiny, the employees are 
free to vote their heart in choosin
g a union representative.  It is 
another thing entirely to im
pose a bargaining agent upon em-
ployees based upon a fraudulent majo
rity.  Here, no one save a 
Board agent who cannot find them has seen the originals of 
these cards.  Indeed, he may not have seen them.  He did not 
testify; we have only the word of some employee witnesses that 
he possessed them.  And, if their recollection is faulty, then the 
Regional Office has never seen th
e originals at all.  If he did 
have them, the Regional Office™
s explanation for their disap-
pearance is unsatisfactory and it 
is not hard to envision that 
some might well consider the Regional Office™s integrity to be 
open to question, particularly since it already admits to rou-
tinely accepting photocopied
 authorization cards. 
                                                          
 22 The forgery of signatures on authorization cards for the purpose of 
demonstrating a showing of interest is normally a matter of administra-
tive inquiry.
 Perdue Farms
, 328 NLRB 909 (1999); 
Gaylord Bag Co.,
 313 NLRB 306 (1993); and 
Globe Iron Foundry
, 112 NLRB 1200 
(1955).  Nonetheless, as in 
Perdue
, it could become a criminal matter. 
As I pointed out on the record, a photocopy machine and 
some correction fluid are easy and handy tools for fraud.  The 
use of a photocopy machine as the basis for a bargaining order 
seems to be an unreasonable risk
, given the ease of potential 
abuse.  Now it should be said here, that I do not find the Cook 
card to be the product of such abus
e.  Yet the possibility is real.  
It is a critical card, one which 
if accepted, constitutes proof of 
the Union™s majority status by a margin of one.  It is a weak 
reed upon which to build an extraordinary remedy.  I do not 
believe the Board should do so. 
Accordingly, I decline to ac
cept the Cook card as proof of 
the Union™s majority status.  It simply has too many infirmities 
to be regarded as trustworthy. 
 Not only is it undated (nor can 
the date be fixed extrinsically with any confidence); it is a pho-
tocopy; the original is missing under odd circumstances; the 
photocopy used to support the pe
tition before the Regional 
Director has not been presented; two different witnesses have 
offered two different stories re
garding how it came to be in 
existence; and lastly, despite all these infirmities which the 
General Counsel must 
have perceived, the 
signer, Cook, did not 
testify about it.  I cannot recommend that the Board issue a 
bargaining order based upon this card. 
Therefore, I am unable to conclude that the Union has dem-
onstrated that it had majority status on November 24 or any 
other date.  That is not to say 
that the unfair labor practices are 
not deserving of a bargaining order as the proper remedy.  
These are category one unfair labor practices as the Supreme 
Court defined them.  They are so serious and pervasive that 
ordinary remedies will not reach them.  Moreover, this activity 
is supported and fostered by Re
spondent™s highest
 management 
officials.  An extraordinary remedy such as a bargaining order 
is the only way to deal with it.  Yet, there is a serious legal 
impediment blocking the way. 
The Board is reluctant to issue a so-called nonmajority bar-
gaining order, particularly where, as here, there is no 8(a)(5) 
allegation in the complaint or where the union has not de-

manded recognition.  See 
Gourmet Foods
, 270 NLRB 578 
(1984).  Moreover, the Board recently declined to reconsider 
Gourmet Foods in 
Nabors Alaska Drilling, Inc.
, 325 NLRB 574 (1998).  At least one court ha
s expressed disagreement with the Board™s policy as established by
 Gourmet Foods
.  NLRB v. 
Horizon Air Services, 
761 F.2d 22, 28 (1st Cir. 1985).  Never-
theless, I am bound by the Board™s policy.  
Iowa Beef Packers
, 144 NLRB 615, 616 (1963).  Therefore, despite the fact that I 
find this to be a category one violation under 
Gissel
, warranting 
a bargaining order without regard 
to majority status, I can only 
recommend standard cease-and-desist, reinstate/instate, status 
quo ante, and make-whole remedies. 
 And, because of the seri-
ous nature of the violations, 
Respondent™s egregious and wide-
spread misconduct, demonstrati
ng a general disregard for the employees™ fundamental rights, 
I do find it appropriate to rec-
ommend a broad Order requiring Respondent to cease and de-
sist from infringing in any othe
r manner on rights guaranteed 
employees by Section 7 of the Act.  
Hickmott Foods
, 242 NLRB 1357 (1979).  
If, in addition to these remedies
, the Board chooses to revisit 
Gourmet Foods, supra, the foregoing bargaining unit discussion 
should avoid a remand on the point. 
 FIRST LEGAL SUPPORT SERVICES
, LLC 369
Accordingly, based on the foregoing findings of fact, I make 
the following. 
CONCLUSIONS OF 
LAW 
 1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Beginning on or about Ma
rch 24, 2000, Respondent vio-
lated Section 8(a)(3) when it forced its employees to sign NICA 
independent contractor agreements in order to strip them of 
their employee status under Secti
on 2(3) of the Act and thereby 
deprived them of the rights guaranteed them by Section 7 of the 
Act. 
4. On November 24, 2000, Re
spondent, acting through Andy 
Lazalde, violated Section 8(a)(1) of the Act when it threatened 
employee Damon Votour with discharge if he did not sign an 
agreement to become an independent contractor. 
5. On November 24, 2000, Respondent, acting through 
Lazalde, violated Section 8(a)(3
) when it discharged Votour. 
6. On or about November 25, 2000, and again on December 
14, 2000, Respondent, acting thr
ough Lazalde violated Section 
8(a)(1) when it discharged it
s employee Kai Washington be-
cause he refused to sign the NICA independent contractor 

agreement. 
7. On or about November 
27, 2000, Respondent acting 
through Lazalde violated Section 8(a)(1) when he conditioned 
Votour™s rehire on Votour™s signing the NICA agreement. 
8. On November 25 and 
29, 2000, Respondent acting 
through David Tait and Elisha Gil
boa, violated Section 8(a)(1) 
by telling employees they must sign the NICA independent 
contractor agreement or be discharged. 
9. On November 29, 2000, 
Respondent, acting through El-isha Gilboa, violated Section 8(a
)(1) by threatening to close the 
business because of the union organizing efforts of its employ-
ees. 
10. On November 29, 2000, Respondent, acting through El-
isha Gilboa, violated Section 
8(a)(1) by promising employees 
benefits such as occupational acci
dent insurance, life insurance, 
and income tax assistance if they were to sign the NICA 
agreement and relinquish their right
 to union representation.   
11. On or about December 11, 2000, Respondent violated 
Section 8(a)(1) when it condition
ed its employee Kai Washing-
ton™s rehire on his signing a NICA independent contractor 
agreement. 
12. On or about December 14, 2000, Respondent violated 
Section 8(a)(3) when it discharged Washington because he had 
not promptly signed the NICA independent contractor agree-
ment. 
13. On January 29, 2001, Re
spondent acting through Tait, 
violated Section 8(a)(3) of the Act when it refused to hire ap-
plicant Christopher Atkinson becau
se his wife was involved in 
union organizing. 
14. On or about February
 5, 2001, Respondent acting 
through Meredith Crawford, violated Section 8(a)(1) when it 
told applicant Christopher Atkinson that it would not hire him 
because his wife was involved in union organizing. 
15. On April 19, 2001, Respondent, acting through Tait, vio-
lated Section 8(a)(1) when it: 
(a) Threatened to close the business if the employees per-
sisted in seeking union representation. 
(b) Threatened to discharge employees who choose to en-
gage in a lawful strike. 
(c) Equated employees talking to each other about the Union 
as harassment subject to interdiction. 
(d) Denigrated a union official by falsely calling him a liar in 
order to undermine his integrity and his effectiveness. 
(e) Offered to pay employees tw
o weeks™ pay to induce them 
to quit in order to rid 
itself of union activists. 
(f) Created the vision that un
ionization is a futile act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
23 ORDER  The Respondent, First Legal Support Services, LLC, San 
Francisco, California, its officers, agents, successors, and as-
signs, shall 
1. Cease and desist from 
(a) Forcing its employees to 
sign independent contractor 
agreements in order to strip th
em of their employee status under 
Section 2(3) of the Act thereby depriving them of the rights 

guaranteed them by Section 7 of the Act. 
(b) Giving effect to the independent contractor agreements 
signed by its employees. 
(c) Threatening employees with 
discharge if they refused to 
sign an agreement to become an independent contractor. 
(d) Discharging its employees because they refused to be-
come independent contractors. 
(e) Conditioning employees™ rehire on their signing an agree-
ment requiring them to become
 independent contractors. 
(f) Threatening to close the business because of the union 
organizing efforts of its employees. 
(f) Promising employees benefits
 such as occupational acci-
dent insurance, life insurance, an
d income tax assistance if they 
were to sign the independent contractor agreement. 
(f) Refusing to hire applicants because they or their family 
members are engaged in union organizing. 
(g) Telling applicants that they would not be hired because 
they or their family members are involved in union organizing. 
(h) Threatening to discharge 
employees who choose to en-
gage in a lawful strike. 
(i) Equating employees talking to each other about the Union 
as harassment subject to interdiction. 
(j) Denigrating union officials by falsely calling them liars to 
undermine their integrity and effectiveness. 
(k) Offering to pay employees 
2 weeks™ pay to induce them 
to quit in order to rid 
itself of union activists. 
(l) Creating the vision for empl
oyees that unionization is a 
futile act. 
                                                          
 23 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 370 
(m) In any other manner interfering with, restraining, or co-
ercing employees in the exercise of the rights guaranteed them 
by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of the Board™s order cancel 
all of the independent contractor agreements it forced its em-
ployees to sign. 
(b) Within 14 days from the date of this order restore all of 
its bicycle messengers, drivers and court researchers to the 
status of 2(3) employees which they enjoyed prior to their con-
version to independent contract
ors, without prejudice to any 
earnings increases which may have 
been granted in the interim. 
(c) Make whole its bicycle messe
ngers, drivers, and court re-
searchers for any loss of earnings and other benefits suffered as 
a result of the discrimination against them, in the manner set 
forth in the remedy section of the decision. 
(d) Within 14 days from the date of this Order, offer Damon 
Votour and Kai Washington full 
reinstatement to their former 
jobs or, if that job no longer exis
ts, to a substant
ially equivalent 
position, without prejudice to their seniority or any other rights 
or privileges previously enjoyed. 
(e) Make Damon Votour and 
Kai Washington whole for any 
loss of earnings and other benefits suffered as a result of the 
discrimination against them, in 
the manner set forth in the rem-
edy section of the decision. 
(f) Within 14 days from the date of this Order, offer Christo-
pher Atkinson instatement to the in-house job which he had 
been offered or if that job no 
longer exists to 
a substantially equivalent position, without prej
udice to his seniority or any 
other rights or privileges.  
(g) Make Christopher Atkinson whole for any loss of earn-
ings and other benefits suffered as
 a result of the discrimination 
against him, in the manner set forth in the remedy section of the 
decision. 
(h) Within 14 days from the date of this Order, remove from 
its files any reference to the unl
awful conversion to independ-
ent contractor status, to the discharges, and to the refusal to 
hire, and within 3 days thereafter notify the affected employees 
in writing that this has been done and that the conversion, dis-
charges and refusal to hire will not be used against them in any 
way. 
(i) Preserve and, within 14 days
 of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records, including an 
electronic copy of the records if stored in electronic form, nec-
essary to analyze the amount of 
backpay due under the terms of 
this Order. (j) Within 14 days after service 
by the Region, post at its of-
fice in San Francisco, California, copies of the attached notice 
marked ﬁAppendix.ﬂ
24  Copies of the notice, on forms provided 
                                                          
 24 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
by the Regional Director for Re
gion 20, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the 
notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since November 24, 2000. 
(k) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to barg
ain with us on your be-
half Act together with other employees for your benefit and 
protection Choose not to engage in an
y of these protected activi-
ties.  WE WILL NOT
 force you to sign independent contractor 
agreements in order to strip you of your employee status under 

the law and to deprive you of the rights set forth above. 
WE WILL NOT
 give any effect to the independent contractor 
agreements we forced you to sign. 
WE WILL NOT
 threaten to discharge you for refusing to sign 
an independent contractor agreement. 
WE WILL NOT
 discharge you because you refuse to become 
independent contractors. 
WE WILL NOT
 condition the rehire of any employee on his or 
her signing an independent contractor agreement. 
WE WILL NOT
 threaten to close the business because of your 
organizing activities on behalf 
of Warehouse Union Local 6, 
International Longshore and 
Warehousemen™s Union, AFLŒ
CIO. WE WILL NOT
 promise you benefits such as occupational ac-
cident insurance, life insurance, and income tax assistance to 
induce you to sign an independent contractor agreement. 
WE WILL NOT
 refuse to hire job applicants because they or 
their family members are engaged in union organizing. 
WE WILL NOT
 tell job applicants that they were not be hired 
because they or their family members are involved in union 
organizing.  FIRST LEGAL SUPPORT SERVICES
, LLC 371
WE WILL NOT
 threaten to discharge you if you choose to en-
gage in a lawful strike. 
WE WILL NOT
 equate employees talking to each other about 
the Union as harassment which we can stop. 
WE WILL NOT
 falsely call union officials liars in order to un-
dermine their integrity and effectiveness. 
WE WILL NOT
 offer you any kind of payment to induce you to 
quit in order to rid the Company of union activists. 
WE WILL NOT
 say or do things to make you believe that un-
ionization is a futile act. 
WE WILL NOT
 in any other manner interfere with, restrain, or 
coerce you for exercising your rights guaranteed by the labor 
laws. WE WILL 
within 14 days from the date of the Board™s order, 
cancel all of the independent contractor agreements we forced 
you to sign. 
WE WILL 
within 14 days from the date of the Board™s order, 
restore all of the bicycle messengers, drivers, and court re-
searchers to the status of 
employees under the law without 
prejudice to any earnings increases which may have been 
granted to them in the interim. 
WE WILL 
pay all of the bicycle messe
ngers, drivers, and court 
researchers to make up for any loss of earnings and other bene-
fits which they incurred because of our discrimination against 
them. 
WE WILL
, within 14 days from the date of the Board™s order, 
offer Damon Votour and Kai Washington full reinstatement to 
their former jobs or, if their job no longer exists, to a substan-
tially equivalent position, without 
prejudice to their seniority or 
any other rights or privileges. 
WE WILL 
pay Damon Votour and Kai Washington for any 
loss of earnings and other benefits they incurred as a result our 
discrimination against them, plus interest. 
WE WILL
, within 14 days from the date of the Board™s order, 
offer Christopher Atkinson the in-house job which we illegally 
denied him, or if that job no 
longer exists, to 
a substantially 
equivalent position.  WE WILL 
pay Christopher Atkinson for any loss of earnings 
and other benefits which he incurred as a result of our discrimi-
nation against him, plus interest. 
WE WILL
, within 14 days from the date of the Board™s order, 
remove from our files any reference to the unlawful conversion 
to independent contractor status, to the discharges, and to the 
refusal to hire, and within 3 days notify the affected employees 
in writing that we have done so; the conversion, discharges and 
refusal to hire will not be used against them in any way. 
 FIRST 
LEGAL 
SUPPORT SERVICES
, LLC 
   